Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 1 of 147            FILED
                                                                   2019 Oct-22 PM 02:25
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




                 EXHIBIT B
                           Case 2:19-cv-01727-JEO Document
                                            ALABAMA  SJIS 1-2 Filed
                                                           CASE     10/22/19 Page 2 of 147
                                                                 DETAIL
                                                                                                           PREPARED FOR: JESSICA ATKINSON
                          County: 01      Case Number: CV-2019-904168.00  Court Action:
                          Style: WALKER T. PHILLIPS V. GARRISON PROPERTY & CASUALTY INSURANCE ET AL
                                                                                                                                                          Real Time


Case
     Case Information
  County:          01-JEFFERSON -          Case Number:   CV-2019-904168.00                                    Judge:          RSV:ROBERT S. VANCE
                   BIRMINGHAM
  Style:           WALKER T. PHILLIPS V. GARRISON PROPERTY & CASUALTY INSURANCE ET AL
  Filed:           09/16/2019                 Case Status:         ACTIVE                                      Case Type: CONTRACT/EJMNT/SEIZU
  Trial Type:      JURY                        Track:                                                          Appellate Case:         0
  No of Plaintiffs: 1                         No of Defendants:    2




       Damages
  Damage Amt:      0.00                       Punitive Damages:             0.00                               General Damages:            0.00
  No Damages:                                 Compensatory Damages:         0.00
  Pay To:                                     Payment Frequency:                                               Cost Paid By:


     Court Action
  Court Action Code:                              Court Action Desc:                                          Court Action Date:
  Num of Trial days:            0                 Num of Liens:        0                                      Judgment For:
  Dispositon Date of Appeal:                      Disposition Judge: :                                        Disposition Type:
  Revised Judgement Date:                         Minstral:                                                   Appeal Date:
  Date Trial Began but No Verdict (TBNV1):
  Date Trial Began but No Verdict (TBNV2):



     Comments
  Comment 1:
  Comment 2:



   Appeal Information
 Appeal Date:                                Appeal Case Number:                                               Appeal Court:
 Appeal Status:                              Orgin Of Appeal:
 Appeal To:                                  Appeal To Desc:                                                   LowerCourt Appeal Date:
 Disposition Date Of Appeal:                                        Disposition Type Of Appeal:


   Administrative Information
 Transfer to Admin Doc Date:                   Transfer Reason:                                    Transfer Desc:
 Number of Subponeas:                          Last Update:        09/16/2019                      Updated By:       AJA




Parties
Party 1 - Plaintiff INDIVIDUAL - PHILLIPS WALKER T.
     Party Information
  Party:           C001-Plaintiff             Name:           PHILLIPS WALKER T.                                               Type:              I-INDIVIDUAL
  Index:           D GARRISON PRO             Alt Name:                                           Hardship:     No             JID:               RSV
  Address 1:       2001 PARK PLACE                                                                Phone:        (205) 000-0000
  Address 2:       SUITE 900
  Address 2:        SUITE 900
  City:
                            Case 2:19-cv-01727-JEO
                    BIRMINGHAM            State: AL
                                                    Document 1-2 Filed 10/22/19
                                                                        Zip:
                                                                                Page   3 of 147
                                                                                35203-0000 Country:                                 US
  SSN:              XXX-XX-X999                DOB:                                             Sex:                        Race:


     Court Action
  Court Action:                                                                                          Court Action Date:
  Amount of Judgement: $0.00                                Court Action For:                            Exemptions:
  Cost Against Party:        $0.00                          Other Cost:         $0.00                    Date Satisfied:
  Comment:                                                                                               Arrest Date:
  Warrant Action Date:                                      Warrant Action Status:                       Status Description:


    Service Information
  Issued:                  Issued Type:                             Reissue:                                Reissue Type:
  Return:                  Return Type:                             Return:                                 Return Type:
  Served:                  Service Type                             Service On:                             Served By:
  Answer:                  Answer Type:                             Notice of No Service:                   Notice of No Answer:


    Attorneys
  Number          Attorney Code Type of Counsel Name                                        Email                                    Phone
  Attorney 1      WAL073                                WALLER JONATHAN HIETT               JWALLER@WALLER-LAW.COM                   (205) 313-7330




Party 2 - Defendant BUSINESS - GARRISON PROPERTY & CASUALTY INSURANCE
     Party Information
  Party:            D001-Defendant             Name:        GARRISON PROPERTY & CASUALTY INSURANCE                       Type:      B-BUSINESS
  Index:            C PHILLIPS WAL             Alt Name:                                        Hardship:     No         JID:       RSV
  Address 1:        9800 FREDERICKSBURG ROAD                                                    Phone:        (205) 000-0000
  Address 2:
  City:             SAN ANTONIO                State:       TX                                  Zip:          78288-0000 Country:   US
  SSN:              XXX-XX-X999                DOB:                                             Sex:                        Race:


     Court Action
  Court Action:                                                                                          Court Action Date:
  Amount of Judgement: $0.00                                Court Action For:                            Exemptions:
  Cost Against Party:        $0.00                          Other Cost:         $0.00                    Date Satisfied:
  Comment:                                                                                               Arrest Date:
  Warrant Action Date:                                      Warrant Action Status:                       Status Description:


    Service Information
  Issued:      09/18/2019 Issued Type:    C-CERTIFIED MAIL          Reissue:                                Reissue Type:
  Return:            Return Type:                                   Return:                                 Return Type:
  Served: 09/23/2019 Service Type C-CERTIFIED MAIL                  Service On:                             Served By:
  Answer:            Answer Type:                                   Notice of No Service:                   Notice of No Answer:




                                              © Alacourt.com       10/22/2019               2
    Attorneys
                           Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 4 of 147
  Number          Attorney Code Type of Counsel Name                                                 Email                                                Phone
  Attorney 1      000000                                 PRO SE




Party 3 - Defendant BUSINESS - CCC INFORMATION SERVICES, INC.
     Party Information
  Party:            D002-Defendant              Name:        CCC INFORMATION SERVICES, INC.                                             Type:         B-BUSINESS
  Index:            C PHILLIPS WAL              Alt Name:                                                Hardship:       No             JID:          RSV
  Address 1:        222 MERCHANDISE MART PLAZ                                                            Phone:          (205) 000-0000
  Address 2:
  City:             CHICAGO                     State:       IL                                          Zip:            60654-0000 Country:          US
  SSN:              XXX-XX-X999                 DOB:                                                     Sex:                             Race:


     Court Action
  Court Action:                                                                                                     Court Action Date:
  Amount of Judgement: $0.00                                 Court Action For:                                      Exemptions:
  Cost Against Party:       $0.00                            Other Cost:           $0.00                            Date Satisfied:
  Comment:                                                                                                          Arrest Date:
  Warrant Action Date:                                       Warrant Action Status:                                 Status Description:


    Service Information
  Issued:      09/18/2019 Issued Type:     C-CERTIFIED MAIL             Reissue:                                     Reissue Type:
  Return:            Return Type:                                       Return:                                      Return Type:
  Served: 09/30/2019 Service Type C-CERTIFIED MAIL                      Service On:                                  Served By:
  Answer:            Answer Type:                                       Notice of No Service:                        Notice of No Answer:


    Attorneys
  Number          Attorney Code Type of Counsel Name                                                 Email                                                Phone
  Attorney 1      000000                                 PRO SE




Financial
   Fee Sheet
  Fee Status        Admin Fee       Fee Code      Payor           Payee         Amount Due          Amount Paid          Balance        Amount Hold Garnish Party

  ACTIVE            N               AOCC          C001            000                      $32.45               $32.45         $0.00              $0.00 0
  ACTIVE            N               CONV          C001            000                       $0.00               $19.39         $0.00              $0.00 0
  ACTIVE            N               CV05          C001            000                  $306.00               $306.00           $0.00              $0.00 0
  ACTIVE            N               JDMD          C001            000                  $100.00               $100.00           $0.00              $0.00 0
  ACTIVE            N               VADM          C001            000                      $45.00               $45.00         $0.00              $0.00 0

                                                                  Total:               $483.45               $502.84          -$19.39             $0.00


   Financial History

                                               © Alacourt.com           10/22/2019                   3
 Transaction Description Disbursement Transaction        Receipt Number Amount       From Party To Party   Money   Admin Reason   Attorney Operator
 Date                         Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Type
                         Accoun       Batch                                       Page Fee
                                                                                       5 of 147
 09/16/2019     CREDIT        CONV           2019246     628730          $19.39      C001         000              N                      DOG
 09/16/2019     RECEIPT       AOCC           2019246     628720          $32.45      C001         000              N                      DOG
 09/16/2019     RECEIPT       CV05           2019246     628740          $306.00     C001         000              N                      DOG
 09/16/2019     RECEIPT       JDMD           2019246     628750          $100.00     C001         000              N                      DOG
 09/16/2019     RECEIPT       VADM           2019246     628760          $45.00      C001         000              N                      DOG



Case Action Summary
Date:         Time        Code       Comments                                                                                           Operator
9/16/2019     10:18 AM    ECOMP      COMPLAINT E-FILED.                                                                                 WAL073
9/16/2019     10:18 AM    FILE       FILED THIS DATE: 09/16/2019         (AV01)                                                         AJA
9/16/2019     10:18 AM    EORD       E-ORDER FLAG SET TO "Y"              (AV01)                                                        AJA
9/16/2019     10:18 AM    ASSJ       ASSIGNED TO JUDGE: ROBERT S. VANCE              (AV01)                                             AJA
9/16/2019     10:18 AM    SCAN       CASE SCANNED STATUS SET TO: N                (AV01)                                                AJA
9/16/2019     10:18 AM    TDMJ       JURY TRIAL REQUESTED                 (AV01)                                                        AJA
9/16/2019     10:18 AM    STAT       CASE ASSIGNED STATUS OF: ACTIVE               (AV01)                                               AJA
9/16/2019     10:18 AM    ORIG       ORIGIN: INITIAL FILING            (AV01)                                                           AJA
9/16/2019     10:18 AM    C001       C001 PARTY ADDED: PHILLIPS WALKER T.           (AV02)                                              AJA
9/16/2019     10:18 AM    C001       C001 E-ORDER FLAG SET TO "Y"               (AV02)                                                  AJA
9/16/2019     10:19 AM    C001       INDIGENT FLAG SET TO: N             (AV02)                                                         AJA
9/16/2019     10:19 AM    C001       LISTED AS ATTORNEY FOR C001: WALLER JONATHAN HIET                                                  AJA
9/16/2019     10:19 AM    D001       D001 PARTY ADDED: GARRISON PROPERTY & CASUALTY INS                                                 AJA
9/16/2019     10:19 AM    D001       D001 E-ORDER FLAG SET TO "Y"               (AV02)                                                  AJA
9/16/2019     10:19 AM    D001       LISTED AS ATTORNEY FOR D001: PRO SE            (AV02)                                              AJA
9/16/2019     10:19 AM    D001       INDIGENT FLAG SET TO: N             (AV02)                                                         AJA
9/16/2019     10:19 AM    D001       CERTIFIED MAI ISSUED: 09/16/2019 TO D001      (AV02)                                               AJA
9/16/2019     10:19 AM    D002       D002 PARTY ADDED: CCC INFORMATION SERVICES, INC.                                                   AJA
9/16/2019     10:19 AM    D002       CERTIFIED MAI ISSUED: 09/16/2019 TO D002      (AV02)                                               AJA
9/16/2019     10:19 AM    D002       INDIGENT FLAG SET TO: N             (AV02)                                                         AJA
9/16/2019     10:19 AM    D002       LISTED AS ATTORNEY FOR D002: PRO SE            (AV02)                                              AJA
9/16/2019     10:19 AM    D002       D002 E-ORDER FLAG SET TO "Y"               (AV02)                                                  AJA
9/17/2019     3:55 PM     D001       CERTIFIED MAI ISSUED: 09/18/2019 TO D001      (AV02)                                               ELN
9/17/2019     3:55 PM     D002       CERTIFIED MAI ISSUED: 09/18/2019 TO D002      (AV02)                                               ELN
9/17/2019     4:08 PM     ESCAN      SCAN - FILED 9/16/2019 - NOTICE                                                                    ELN
10/3/2019     10:25 AM    D001       SERVICE OF CERTIFIED MAI ON 09/23/2019 FOR D001                                                    ROD
10/3/2019     10:27 AM    ESERC      SERVICE RETURN                                                                                     ROD
10/4/2019     2:50 PM     D002       SERVICE OF CERTIFIED MAI ON 09/30/2019 FOR D002                                                    ROD
10/4/2019     2:52 PM     ESERC      SERVICE RETURN                                                                                     ROD



Images
Date:                     Doc#       Title                               Description                                                       Pages
9/16/2019 10:20:00 AM     1          CIVIL_COVER_SHEET                   CIRCUIT COURT - CIVIL CASE                                        1
9/16/2019 10:20:00 AM     2          COMPLAINT                                                                                             27
9/16/2019 10:20:00 AM     3          SUPPORTING DOCUMENT                 EXHIBIT A                                                         55
9/16/2019 10:20:00 AM     4          SUPPORTING DOCUMENT                 EXHIBIT B                                                         24
9/16/2019 10:20:00 AM     5          SUPPORTING DOCUMENT                 EXHIBIT C                                                         20
9/16/2019 10:20:43 AM     6          COMPLAINT - TRANSMITTAL             E-NOTICE TRANSMITTALS                                             3
9/16/2019 10:20:44 AM     7          COMPLAINT - SUMMONS                 E-NOTICE TRANSMITTALS                                             2
9/17/2019 4:08:54 PM      8          NOTICE                              S\C                                                               3
10/3/2019 10:27:13 AM     9          SERVICE RETURN                      SERVICE RETURN                                                    2
10/3/2019 10:27:19 AM     10         SERVICE RETURN - TRANSMITTAL        E-NOTICE TRANSMITTALS                                             1
10/4/2019 2:52:46 PM      12         SERVICE RETURN - TRANSMITTAL        E-NOTICE TRANSMITTALS                                             1

                                                © Alacourt.com     10/22/2019                 4
10/4/2019 2:52:39 PM   11    SERVICE RETURN                 SERVICE RETURN                 2
                        Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 6 of 147
                                                      END OF THE REPORT




                                     © Alacourt.com    10/22/2019            5
                                                         DOCUMENT 1
                                                                                                            ELECTRONICALLY FILED
                   Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 7 9/16/2019
                                                                             of 147 10:18 AM
                                                                                                               01-CV-2019-904168.00
State of Alabama                                                                             Case Number: CIRCUIT COURT OF
                                            COVER SHEET                                                JEFFERSON COUNTY, ALABAMA
Unified Judicial System
                                      CIRCUIT COURT - CIVIL CASE                             01-CV-2019-904168.00
                                                                                               JACQUELINE ANDERSON SMITH, CLERK
                                        (Not For Domestic Relations Cases)                   Date of Filing:            Judge Code:
Form ARCiv-93      Rev. 9/18
                                                                                             09/16/2019

                                                GENERAL INFORMATION
                          IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                   WALKER T. PHILLIPS v. GARRISON PROPERTY & CASUALTY INSURANCE ET AL

First Plaintiff:       Business         Individual             First Defendant:         Business                Individual
                       Government       Other                                           Government              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                   MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                     Enforcement of Agency Subpoena/Petition to Preserve

     TOMV - Negligence: Motor Vehicle                        CVRT - Civil Rights
     TOWA - Wantonness                                       COND - Condemnation/Eminent Domain/Right-of-Way
     TOPL - Product Liability/AEMLD                          CTMP - Contempt of Court
     TOMM - Malpractice-Medical                              CONT - Contract/Ejectment/Writ of Seizure
     TOLM - Malpractice-Legal                                TOCN - Conversion
     TOOM - Malpractice-Other                                EQND - Equity Non-Damages Actions/Declaratory Judgment/
     TBFM - Fraud/Bad Faith/Misrepresentation                       Injunction Election Contest/Quiet Title/Sale For Division

     TOXX - Other:                                           CVUD - Eviction Appeal/Unlawful Detainer
                                                             FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                       FORF - Fruits of Crime Forfeiture
     TOPE - Personal Property                                MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TORE - Real Properly                                    PFAB - Protection From Abuse
                                                             EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS
                                                             FELA - Railroad/Seaman (FELA)
     ABAN - Abandoned Automobile
                                                             RPRO - Real Property
     ACCT - Account & Nonmortgage
                                                             WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     APAA - Administrative Agency Appeal
                                                             COMP - Workers’ Compensation
     ADPA - Administrative Procedure Act
                                                             CVXX - Miscellaneous Circuit Civil Case
     ANPS - Adults in Need of Protective Services

ORIGIN:      F       INITIAL FILING                     A       APPEAL FROM                               O       OTHER
                                                                DISTRICT COURT

             R       REMANDED                           T       TRANSFERRED FROM
                                                                OTHER CIRCUIT COURT

                                                                     Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                   YES     NO           jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                     MONETARY AWARD REQUESTED                     NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        WAL073                                  9/16/2019 10:18:40 AM                            /s/ JONATHAN HIETT WALLER
                                            Date                                              Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                            YES    NO      UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                      YES      NO
                                           DOCUMENT 2
                                                                                ELECTRONICALLY FILED
        Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 8 9/16/2019
                                                                  of 147 10:18 AM
                                                                                 01-CV-2019-904168.00
                                                                                 CIRCUIT COURT OF
                                                                            JEFFERSON COUNTY, ALABAMA
                                                                         JACQUELINE ANDERSON SMITH, CLERK
                                 IN THE CIRCUIT COURT OF
                             JEFFERSON COUNTY, OF ALABAMA


 WALKER T. PHILIPS, Individually, and on          )
 Behalf of All Others Similarly Situated,         )
                                                  )     Case No.: __________________
        Plaintiff,                                )
                                                  )
 v.                                               )
                                                  )     CLASS REPRESENTATION
 GARRISON PROPERTY & CASUALTY, a                  )
 UNITED SERVICES AUTOMOBILE                       )     JURY TRIAL DEMANDED
 ASSOCIATION Subsidiary, and CCC                  )
 INFORMATION SERVICES, INC.,                      )
                                                  )
        Defendants.

                                CLASS ACTION COMPLAINT

       Plaintiff Walker T. Philips, Individually, and on Behalf of all Others Similarly Situated

(“Plaintiff”), by and through the undersigned counsel of record, files this Class Action Complaint

against Defendants, Garrison Property & Casualty (“Garrison”), a United Services Automobile

Association (“USAA”) Subsidiary and CCC Information Services, Inc. (“CCC”) (collectively,

“Defendants”), and states:

                                  NATURE OF THE ACTION

       1.      This Alabama class action arises from Defendants’ systemic and intentionally

wrongful under-valuation of total losses involving the vehicles of Garrison first party insureds.

       2.      Garrison and non-party USAA have spent tens of millions of dollars to market

USAA and its subsidiaries as fair and honest insurance companies. However, Garrison is not fair

and honest in providing valuations to Garrison insureds whose vehicles have been involved in an

accident and are determined to be a total loss. In fact, USAA, its subsidiaries and affiliated

Jefferson County insurance companies have literally saved hundreds of millions of dollars
                                             DOCUMENT 2
        Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 9 of 147



throughout the United States as a result of the scheme and company with Defendant CCC to

intentionally underpay first party total loss claims. This scheme which invites taking several

hundred or a thousand dollars from thousands of individual insureds, of which sums are too small

to individually justify filing suit, presents a classic case suitable for this class action.

        3.      Through its auto insurance policy contracts, Garrison has agreed to provide, inter

alia, collision coverage for losses resulting from damage to insureds’ vehicles. When the costs of

repairs exceed a specified percentage of the vehicle’s value, Garrison declares the vehicle a total

loss and must fairly adjust that total loss claim by properly valuing the insured vehicle.

        4.      Garrison has contracted with CCC to receive Market Valuation Reports (“CCC

Reports”) to purportedly calculate, either directly or through its parent, USAA, the “Base Vehicle

Value” of a total loss vehicle and the “Adjusted Vehicle Value” after any “Condition Adjustment”

and applicable deductible. Through this agreement with CCC, Garrison and CCC have engaged

in a scheme to artificially deflate the value of total loss claims with the specific intent to pay first

party insureds less than the actual pre-loss value of total loss vehicles by making improper

downward Condition Adjustments.

        5.      Plaintiff and the putative Class are Garrison automobile insurance policy holders

whose vehicles Garrison determined to be a total loss, and who have been subject to Garrison and

CCC’s scheme to artificially deflate the value of their total loss claims by making such improper

downward Condition Adjustments.

        6.      When it entered into the Policies at issue in this case with Plaintiff and Class

Members, Garrison was aware, but failed to disclose to Plaintiff and the Class, that CCC’s Reports

would wrongfully undervalue total loss vehicles and that Garrison would intentionally underpay

total loss claims based on the CCC Reports. Through this scheme, Garrison and CCC have engaged




                                                    2
                                           DOCUMENT 2
       Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 10 of 147



in unlawful conduct in violation of Alabama law, and their respective contractual obligations and

have thereby uniformly damaged Garrison insureds in Alabama in a readily ascertainable dollar

amount.

                           PARTIES, JURISDICTION AND VENUE

       7.      Plaintiff Walker T. Philips is an adult citizen of Birmingham, Alabama.

       8.      Plaintiff brings this action in his individual capacity and on behalf of the Class of

all other persons similarly situated in the state of Alabama.

       9.      Defendant Garrison Property & Casualty is a foreign corporation incorporated

under the laws of the state of Texas with its principal place of business in Antonio, Texas.

       10.     Garrison issued automobile liability insurance Policies, including coverage for

property damage and first-party total loss claims, to Plaintiff and Class Members, in Alabama.

Garrison and CCC do business in Jefferson County, Alabama. Garrison is subject to general and

specific jurisdiction in Alabama and has committed the wrongful acts alleged in this action in

Jefferson County, Alabama. Garrison and CCC are subject to both general and specific jurisdiction

in the Circuit Court of Jefferson County, Alabama. Venue is proper in this Court.

       11.     Defendant CCC Information Services, Inc. is a foreign corporation operating under

the laws of the state of Illinois with its principal place of business in Chicago, Illinois. CCC has

entered into a contract with Garrison to prepare and provide all Garrison total loss insureds with

purported valuations for total loss vehicles in the form of CCC Reports throughout the class period.

       12.     CCC has received very substantial payments from Garrison for total loss vehicle

valuations.

       13.     CCC has provided thousands of total loss valuations for Garrison insureds in

Alabama. CCC also provides CCC total loss valuations for thousands of Alabama insureds of



                                                 3
                                           DOCUMENT 2
        Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 11 of 147



other insurance companies. CCC has engaged in the total loss valuation business in Alabama and

has committed tortious acts in Alabama, as alleged herein. CCC is subject to general and specific

jurisdiction under the Alabama Long-Arm Statute, Ala.R.Civ.P. 42.

                            GENERAL FACTUAL ALLEGATIONS

   A.    Plaintiff’s Garrison Policy

        14.    Plaintiff Walker T. Philips was the owner of a 2013 Jeep Grand Cherokee Limited

(the “Vehicle”).

        15.    Garrison issued its Automobile Policy No. 035577689R71019 (the “Policy”) to

Plaintiff which insured the Vehicle. That Policy was in effect in May, 2019.

        16.    Following an automobile accident on May 19, 2019, Garrison determined that

Plaintiff’s Vehicle was a total loss.

        17.    The terms of Garrison’s Policy issued to Plaintiff are not individualized, unique or

specific to Mr. Philips. Plaintiff’s Policy is the same standard form issued by Garrison to insureds

throughout the state of Alabama.

        18.    Specifically, Part D of the Policy, relating to physical damage to the insured

vehicle, provides for “Limits of Liability.” See Garrison’s Standard Automobile Policy, attached

and incorporated herein as Exhibit A.

        19.    The “Limits of Liability” section provides that, in the case of a total loss, Garrison’s

limit of liability is “actual cash value of the vehicle, inclusive of any custom equipment.” (“Actual

Cash Value”). Thus, Garrison is required to pay Plaintiff such Actual Cash Value. (Exhibit A, p.

17).




                                                  4
                                          DOCUMENT 2
        Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 12 of 147



        20.    CCC provided Garrison with a CCC Market Valuation Report for Plaintiff’s

Vehicle on or about May 23, 2019 (“First CCC Report”). CCC Reports are discussed in detail in

Section B, immediately below.

        21.    The First CCC Report purports to state a Base Vehicle Value of $16,404.00 and an

Adjusted Vehicle Value of $16,556.00, after a positive or upward Condition Adjustment in the

amount of $152.00. Garrison then added vehicular tax for a “Total” of $17,280.33. A true and

correct copy of the First CCC Report is attached and incorporated herein as Exhibit B.

        22.    CCC then provided Garrison with a second CCC Market Valuation Report for

Plaintiff’s Vehicle on or about May 31, 2019 (“Second CCC Report”).

        23.    Plaintiff’s Second CCC Report purports to state a Base Vehicle Value in the amount

of $17,250.00, and an Adjusted Vehicle Value of $17,402.00 after the same positive Condition

Adjustment in the amount of $152.00. A true and correct copy of Plaintiff’s Second CCC Report

is attached and incorporated herein as Exhibit C.

        24.    As in the case of the First CCC Report, Garrison added vehicular taxes for a Total

of $18,163.34 in the Second CCC Report.

        25.    Both the First and Second CCC Reports failed to properly value Plaintiff’s vehicle

and did not properly pay Actual Cash Value which Garrison owed to the Plaintiff.

   B.    The Garrison and CCC Contract

        26.    Garrison and CCC entered into a contract to provide CCC Market Valuation

Reports to Garrison insureds such as Plaintiff and the Class (the “Agreement”). As explained in

detail below, CCC Reports include purported market values of total loss vehicles based upon

improper and unlawful methodologies.




                                                5
                                              DOCUMENT 2
        Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 13 of 147



        27.       The Agreement between Garrison and CCC is described on the first page of the

Report Summary as follows:

               The CCC ONE® Market Valuation Report reflects CCC Information Services
               Inc.’s opinion as to the value of the loss vehicle, based on information provided
               to CCC by Garrison Property & Casualty, a USAA Subsidiary.

Exhibits B and C at p. 1.

        28.       The CCC Reports specifically bear the names of both CCC and Garrison on the

first page of each Report.

        29.       In addition, each CCC Report has the name, Alabama address, and the claim

number of the individual Garrison insured whose total loss vehicle is the subject of the Report.

Thus, Plaintiff’s claim information, including Plaintiff’s name and address, appear on this first

page of Plaintiff’s CCC Report.

        30.       Each CCC Report contains a Valuation Methodology, which is described on the

second page of each Report. (See Plaintiff’s Reports, Exhibits B and C at p. 2).

        C.        The CCC Methodology

        31.       The CCC Valuation Methodology (“CCC’s Methodology”) is explained in

Plaintiff’s CCC Reports as a four-step process used to determine the valuation.

        32.       This four-step process includes:

                  Step 1 – Claim Inspection

                  Step 2 – Database Review

                  Step 3 – Search for Comparables

                  Step 4 – Calculate Base Vehicle Value

Id. at p. 2.




                                                     6
                                             DOCUMENT 2
       Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 14 of 147



       33.     As discussed at p. 2 of Plaintiff’s CCC Reports, CCC uses this purported

Methodology to calculate the Base Vehicle Value.

       34.     The Base Vehicle Value is set out on page 1 of Plaintiff’s CCC Reports under the

heading “Valuation Summary.”

       35.     Steps 2, 3, and 4 are not based on statistically valid methodologies, algorithms,

values or computations. Each step is, in fact, statistically invalid and does not result in a proper

valuation of Actual Cash Value for total loss vehicles in Alabama.

       D.      Condition Adjustments to Comparable Vehicles

       36.     In the case of each Market Valuation Report, CCC selects “Comparable Vehicles”

identified in its database search. Using its Valuation Methodology, CCC then makes purported

adjustments to these Comparable Vehicles.

       37.     CCC’s Methodology for selecting Comparable Vehicles is statistically flawed and

invalid, and, further, it is skewed towards identifying and utilizing Comparable Vehicles which

are under-valued and do not fairly reflect Actual Cash Values.

       38.     Specifically the CCC Methodology intentionally selects purported comparable

vehicles which CCC has not inspected and which are not comparable for many reasons including

excessive mileage or damage. The CCC Methodology intentionally excludes vehicles in the

database which are properly comparable to total loss vehicles.

       39.     In addition, CCC’s purported equity adjustments are statistically involved.

       40.     CCC’s     adjustments    to    Comparable    Vehicles   include    adjustments    for

year/model/trim, options, mileage, and condition. This is reflected on page 8 of Plaintiff’s CCC

Reports. None of these purported Comparable Value Adjustments are statistically valid or




                                                 7
                                         DOCUMENT 2
       Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 15 of 147



justifiable. Adjustments for purported condition of Comparable Vehicles are hereinafter referred

to as “Comparable Vehicle Condition Adjustments”.

       41.    In Plaintiff’s CCC Reports, CCC made negative or downward Condition

Adjustments in exactly the same amount (-$699) to each of the Comparable Vehicles. There is no

statistically valid or other proper basis for this negative or downward Condition Adjustment with

respect to each of the Comparable Vehicles.

       42.    CCC has no actual or accurate knowledge or information regarding the actual

condition of Comparable Vehicles which it has not inspected.

       43.    The note on page 9 of Plaintiff’s CCC Reports states that “the Condition

Adjustment sets that comparable vehicle to Good condition, which the loss vehicle is also

compared to in the Vehicle Condition section.”

       44.    There is no accurate or statistically valid set of facts under which this purported

“process” could result in a downward Condition Adjustment in exactly the same amount of $699

for each of the comparable vehicles.

       45.    The Base Vehicle Value reflected on the first page of every CCC Report is

calculated by averaging the purported value of Comparable Vehicles after Comparable Vehicle

Condition Adjustments.

       46.    Thus, the direct effect of these Comparable Vehicle Condition Adjustments, is to

reduce the Base Vehicle Value of Plaintiff’s Vehicle by approximately $699.00. CCC follows this

same practice in each case in which CCC makes negative or downward Comparable Vehicle

Condition Adjustments.




                                                 8
                                              DOCUMENT 2
          Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 16 of 147



          47.   In addition, although this did not occur in Plaintiff’s case, CCC typically also makes

condition adjustments to the insured’s total loss vehicle as part of the fraudulent scheme alleged

herein.

          E.    Summary Regarding Condition Adjustments

          48.   The dollar amounts assigned to Condition Adjustments in the CCC Reports to the

Comparable Vehicles are wholly arbitrary and are not based on any statistical, objective, valid, or

verifiable data. Accordingly, all such downward Condition Adjustments are improper in all

respects and should be disregarded in valuing a Garrison insured’s total loss vehicle.

          49.   Because CCC’s calculation of both Base Vehicle Value and the Condition

Adjustments to comparable vehicles are statistically invalid, CCC’s calculation of Adjusted

Vehicle Value does not properly reflect the Actual Cash Value that Garrison is contractually

obligated to pay insureds pursuant to the auto insurance policy contracts it issues throughout

Alabama. (Exhibit A at p. 17).

          50.   The intended and wrongful result of the four steps and, specifically, the Condition

Adjustments included in the CCC Methodology, is that total loss vehicles are undervalued, and

Garrison insureds’ total loss claims are underpaid. This underpayment is a detriment to Garrison

insureds, including Plaintiff and Class Members, and a benefit to Defendants. Rather than paying

Plaintiff and Class Members the proper sum of money for their total loss vehicles, Garrison has

retained significant funds in the millions of dollars by underpaying Plaintiff and Class Members

for the value of their total loss vehicles.

          F.    Garrison’s Use of the Unlawful CCC Valuations

          51.   Garrison contracted with CCC to receive the CCC Reports.




                                                  9
                                           DOCUMENT 2
       Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 17 of 147



       52.      CCC provided Garrison with Reports for the total loss vehicles of the Plaintiff and

the Class.

       53.      Garrison has a regular practice of informing insureds that the CCC Reports properly

establish Actual Case Value and provide the basis for proper payment of total loss claims under

Garrison Policies in Alabama.

       54.      Garrison has the regular and systemic claims practice of settling total loss claims

based upon the CCC Reports.

       55.      The Base Vehicle Value and the Adjusted Vehicle Value, including negative

Condition Adjustments identified in the CCC Reports for vehicles of Plaintiff and Class Members,

result in an underpayment of such total loss claims in the dollar amount of the Condition

Adjustment(s). The great majority of Garrison total loss claims in Alabama are, in fact, settled on

the basis of the CCC Reports.

       56.      Garrison has actual knowledge that the CCC Methodology is statistically invalid

and unlawful.

       57.      Garrison has suppressed and concealed material facts relating to CCC’s Market

Valuation System and its pre-existing scheme in conspiracy with CCC to intentionally undervalue

total loss claims, including those of Plaintiff and the Class. Specifically, Garrison concealed from

Plaintiff that its purported total loss valuations were based upon the statistically invalid and

unlawful CCC Valuation Methodology.

       58.      Plaintiff and the Class Members have been damaged by Garrison’s systemic

underpayment of total loss claims. This underpayment results from Garrison’s intentional failure

to fairly and properly determine Actual Cash Value and its knowingly improper downward

Condition Adjustments.




                                                10
                                            DOCUMENT 2
       Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 18 of 147



       G.      Guidebook Values

       59.     Other entities involved in the automobile business, such as new and used car

dealers, and banks and other lending institutions, have never used CCC Reports as a basis for

determining a fair valuation or Actual Cash Value of used vehicles.

       60.     Such entities have historically used industry-recognized guidebooks as sources for

proper used vehicle valuation (“Guidebooks”). These Guidebooks include NADA, Kelly Blue

Book and Black Book. These Guidebooks are a proper source for determining Actual Cash Value.

       61.     Historically, insurers also used Guidebooks for the purpose of determining proper

valuations of total loss vehicles and Actual Cash Value. Indeed, many insurers continue to use the

Guidebooks to determine Actual Cash Value when determining whether a vehicle can be repaired

or must be declared a total loss.

       62.     For example, insurers typically declare a vehicle to be a total loss if the estimated

repair costs exceed a percentage, such as 80%, of the pre-loss vehicle valuation.

       63.     It is typically in the insurer’s best interest to establish a higher value of the vehicle

for this purpose, so that the cost of repair is a smaller percentage of the pre-crash vehicle valuation.

       64.     However, a number of years ago, insurers determined that they could save

substantial amounts of money by using third-party valuations prepared by either CCC or a joint

venture of J.D. Power/Mitchell.

       65.     Accordingly, in the last twenty years, many insurers have adopted the regular

practice of using CCC or Power/Mitchell valuations of total loss vehicles, and disregarding the

historically-recognized Guidebooks as a source of valuation, to improperly save millions of dollars

in adjusting total loss claims.




                                                  11
                                           DOCUMENT 2
       Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 19 of 147



       66.     The valuation products of CCC and Power/Mitchell are not used or recognized by

any other “player” in the automobile industry, including dealers or lending institutions.

       H.      Garrison Has Waived and is Estopped to Assert the Appraisal Provision

       67.     Garrison’s Preexisting Appraisal Scheme: During the relevant period of time,

Garrison had, and continues to have, a standard practice of refusing to reasonably negotiate the

Base Value and Adjusted Vehicle Value as reflected in the CCC Reports. Specifically, Garrison

has a regular practice of refusing to negotiate in good faith with respect to comparable vehicles,

mileage adjustments for comparable vehicles, condition adjustments to the specific total loss

vehicle, or comparable vehicle condition adjustments.

       68.     Garrison knows that its insureds typically have no practical choice other than to

accept the total loss payment offered by Garrison simply because the insured needs those monies

to purchase a replacement vehicle. Thus, an insured cannot wait on the appraisal process.

       69.     Garrison has a regular practice of threatening to withdraw its offer to pay a total

loss if the insured requests an appraisal. An appraisal process, including selection of an umpire

may take forty-five (45) days or more.

       70.     This threat of withdrawal of its offer, combined with delay and expense to the

insured of an appraisal, as alleged below, present bad faith obstacles to a fair appraisal. Garrison

simply “stands pat” unless it is sued.

       71.     Garrison knows that if Garrison insists on “standing” on the CCC valuation, the

great majority of insureds will simply capitulate and take the Garrison total loss payment.

       72.     Garrison also had, and continues to have, a regular practice that Garrison does not

demand an appraisal unless and until an insured files a lawsuit. Garrison does not include the

appraisal provision in its policies for the appropriate purpose of a cheap and efficient resolution,




                                                12
                                             DOCUMENT 2
         Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 20 of 147



on a timely basis, of disputed first party total loss claims. As stated, even where there is a clear

and material dispute with an insured, Garrison does not demand an appraisal unless a lawsuit is

filed.

         73.    Prejudice to Plaintiff Wearing and Other Insureds: Garrison’s scheme to not invoke

the appraisal unless and until there is litigation materially prejudices Garrison insureds, including

Plaintiff, in several material ways.

         74.    First, Garrison typically sells the salvaged total loss vehicle to one of two

companies, Copart or IAA. These companies pay a salvage value to Garrison and then market

salvaged parts from total loss vehicles. The total loss vehicle is typically sold by Garrison and

salvaged for spare parts in thirty (30) to forty-five (45) days after the total loss.

         75.    Garrison has actual knowledge that if an insured disputes Garrison’s total loss

payment but does not demand an appraisal, the total loss vehicle will be unavailable for inspection

and appraisal after such salvage. Thus, Garrison knows that if it does not request an appraisal for

months or even years, and then does so only if and when litigation is filed against Garrison, the

total loss vehicle will be unavailable for physical inspection and appraisal. Plaintiff’s vehicle, of

course, has been salvaged and is not available for an inspection.

         76.    Garrison also knows that industry-recognized information regarding comparable

used vehicles listed for sale at the time of a loss from sources such as AutoTrader and Cars.com is

no longer current after about ninety (90) days.

         77.    The only possible appraisal after the vehicle has been salvaged is what is known in

the industry as a “desktop” appraisal, which is based upon the limited information available a year

or two years after the total loss.




                                                   13
                                            DOCUMENT 2
       Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 21 of 147



       78.     The prejudice to insureds such as Plaintiff is clearly illustrated by the information

regarding the “vehicle condition,” which is listed in CCC Reports. See Exhibits A and B at 7.

Consistent with its standard practice, CCC lists purported “component condition” (including

mechanical, tires, paint, body, glass and interior).

       79.     When the vehicle is unavailable at the time that Garrison demands an appraisal, it

is obviously impossible to fairly review the actual condition of each of the listed “component”

conditions based upon an inspection. Thus, Plaintiff has been deprived of the right to proper

inspection-based appraisal as a result of Garrison’s delay and the salvage of his vehicle.

       80.     Cost as a Deterrent to an Appraisal: In addition, the fact that the appraisal provision

requires that the insured pay for the cost of an appraiser and share the expense of a third party

umpire is intended by Garrison, and is, in fact, a significant and improper deterrent to insureds

such as Plaintiff with regard to invoking the appraisal provision. This is because the cost to

Plaintiff of an in-person inspection by an appraiser, and the fees and expenses of a third party

umpire, may well-exceed $1,000.

       81.     For all of these reasons, based upon its pre-existing scheme regarding untimely

utilization of the appraisal provision and the clear prejudice to insureds such as Plaintiff Garrison

has waived, and are estopped from, invoking the appraisal provision in the Plaintiff’s Policy.

                                     CLASS ALLEGATIONS

       82.     Plaintiff brings this class action individually and on behalf of all others similarly

situated, for all claims alleged herein, pursuant to Rule 23 of the Federal Rules of Civil Procedure.

The Class consists of:

       All persons and entities that have made first-party claims since May 9, 2013 under
       an automobile insurance policy issued within the state of Alabama by Garrison
       whose vehicles were declared a total loss by Garrison and were valued using CCC’s
       total loss valuation system.



                                                  14
                                            DOCUMENT 2
       Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 22 of 147




       83.     Plaintiff excludes from the Class Garrison, CCC, all related entities, subsidiaries or

affiliates of said Defendants, any entity in which said Defendants have a controlling interest, and

any and all of said Defendants' employees, affiliates, legal representatives, heirs, successors, or

assignees.

       84.     Plaintiff also excludes from the Class any person or entity that has previously

commenced and resolved a lawsuit against said Defendants arising out of the subject matter of this

lawsuit.

       85.     Plaintiff also excludes from the Class the Judge assigned to this case and any

member of the Judge's immediate family.

       86.     The “Condition Adjustment” Subclass: This Subclass consists of Alabama

insureds whose total loss claims were reduced by negative or downward “Condition Adjustments”

to either purported comparable vehicles, to the Plaintiff’s total loss vehicle, or both.

       87.     The “Market Value” Subclass: This Subclass consists of all Alabama insureds

whose vehicles received CCC Reports with “Adjusted Values” which were less than Actual Cash

Value as established by Guidebooks.

       88.     Numerosity: Both Subclasses are numerous that joinder of all affected persons

would be impracticable. Although the exact number of Subclass Members is unknown, the

Alabama Subclasses are estimated to comprise many thousands of people who have sustained total

losses to their vehicles while insured by Garrison.

       89.     Commonality: Numerous questions of law and fact are common to Plaintiff and

the Class, and predominate over any individual questions. These legal and factual questions

include, but are not limited to:




                                                 15
                                            DOCUMENT 2
       Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 23 of 147



       a)      Whether Garrison failed to properly investigate and determine that CCC Reports

and CCC’s Methodology are statistically invalid;

       b)      Whether Garrison has actual knowledge that CCC Reports and CCC’s

Methodology are statistically invalid;

       c)      Whether Garrison's Alabama Policy required it to pay Actual Cash Value to its

Alabama insureds on a basis that was statistically valid;

       d)      Whether Garrison breached its contracts of insurance with its Alabama insureds by

improperly underpaying total loss claims through the use of statistically invalid CCC Reports and

CCC’s Methodology;

       e)      Whether Garrison failed to pay Actual Cash Value to its Alabama insureds;

       f)      Whether CCC Reports and CCC’s Methodology properly calculate the Actual Cash

Value of total loss vehicles at the time of the loss;

       g)      Whether Garrison has intentionally and systemically underpaid total loss claims to

Plaintiff and the Class by using statistically invalid CCC Reports;

       h)      Whether Plaintiff and the Class have sustained damages;

       i)      Whether Defendants have been unjustly enriched as a result of the scheme

described herein; and,

       j)      Whether Garrison and CCC have conspired, as alleged herein.

       90.     Typicality: Plaintiff’s claims are typical of the claims of the Class Members, as

Plaintiff and all Members of the Class have suffered damages as a result of Defendants' unlawful

and deceptive scheme of settling total loss vehicle claims for substantially less than the actual

replacement costs of such vehicles. Specifically, the total loss claims of the Class Members were




                                                  16
                                             DOCUMENT 2
       Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 24 of 147



adjusted by Garrison based upon CCC Valuations. The same discovery and evidence that would

be used to support Plaintiff’s claims will be used to support the claims of the Members of the Class.

        91.     Adequacy of Representation: Plaintiff will fully and adequately represent and

protect the interests of the Class Members because they share common injuries as a result of

Defendants' conduct that is applicable to all Members of the Class. Plaintiff has retained counsel

with substantial experience in prosecuting consumer class actions. Plaintiff and counsel are

committed to prosecuting this action vigorously on behalf of the Class, and have the financial

resources to do so. Neither Plaintiff nor her counsel have any interests that are contrary to or in

conflict with those of the Class they seek to represent.

        92.     Predominance and Superiority: This Action is properly maintained as a Class

Action pursuant to Fed.R.Civ.P. 23, because questions of law and fact common to Plaintiff’s

claims and the claims of the Members of the Class predominate over questions of law and fact

affecting only individual Members of the Class, such that a class action is superior to other methods

for the fair and efficient adjudication of this controversy. The issues in relation to Plaintiff’s claims

are similar to the issues relating to the claims of the other Members of the Class, such that a class

action provides a far more efficient vehicle to resolve the claims rather than a myriad of separate

lawsuits. Accordingly, for most Class Members, a class action is the only mechanism by which

they could reasonably expect to vindicate their rights. Certification of the Class under Rule 23 is

also supported by the following considerations:

        a)      The relatively small amount of damages that Members of the Class have suffered

on an individual basis would not justify the prosecution of separate lawsuits;




                                                   17
                                            DOCUMENT 2
       Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 25 of 147



       b)      Counsel in this class action are not aware of any other earlier litigation against

Defendants to which any other Members of the Class are a party and in which any question of law

or fact controverted in the subject action is to be adjudicated;

       c)      By virtue of Defendants' efforts to conceal their scheme, many Class Members may

not even be aware that they have a claim;

       d)      The prosecution of separate actions by individual Members of the Class would

create a risk of inconsistent and varying adjudications concerning the subject of this action;

       e)      Class treatment of predominating common questions of law and fact is superior to

multiple individual actions because it would conserve the resources of the courts and the litigants

and further the efficient adjudication of Class Member claims; and

       f)      Plaintiff knows of no difficulty to be encountered in the management of this action

that would preclude its maintenance as a class action.

                            Damages Calculations for the Subclasses

       93.     Calculation of damages for the “Condition Adjustment” Subclass is readily

manageable. Garrison maintains specific information in its electronic database relating to first-

party total loss claims identifying each claim in the amount of any negative or downward

“Condition Adjustment” on each such claim.

       94.     In addition, Garrison maintains aggregate data on the total amount of negative or

downward “Condition Adjustments” in Alabama (and other states) on an annual basis.

       95.     Accordingly, when the “Condition Adjustment” Subclass establishes that all of the

Garrison negative or downward “Condition Adjustments” are statistically invalid, then each

Member of the “Condition Adjustment” Subclass will be entitled to a refund in the full amount of




                                                 18
                                            DOCUMENT 2
       Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 26 of 147



any such “Condition Adjustment.” As stated, that amount can be readily determined on an

individual basis for each Garrison first-party insured as well as on an aggregate basis.

       96.     In a similar matter, the damages recoverable by the Market Valuation Subclass may

be readily determined from Garrison's electronic database relating to first-party total loss claims

in the state of Alabama.

       97.     When the Market Value Subclass establishes that "Steps" 2, 3, and 4 of the CCC

Methodology, and for making “Condition Adjustments” are invalid and less than Actual Cash

Value, then Garrison becomes obligated to pay the total loss claim of each Market Value Subclass

Member based upon the Guidebook valuation imbedded in Garrison's electronic database as an

alternative and proper determination of Actual Cash Value for each Subclass Member's total loss

vehicle.

       98.     As in the case of the “Condition Adjustment” Subclass, such information is readily

accessible in Garrison’s electronic database, and the proper adjustments for each Member of this

Subclass can be readily ascertained and determined from that database on an individual basis.

       99.     All of the damages claimed in this action on a class-wide basis are readily and easily

ascertainable from the Garrison electronic database relating to its Alabama total loss claims.

       100.    Defendants have acted, or refused to act, in a manner that applies generally to the

Class, such that final injunctive relief is appropriate as to the Class as a whole.

       101.    Adequacy of Representation: Plaintiff will fully and adequately represent and

protect the interests of the Class Members because they share common injuries as a result of

Defendants’ conduct that is applicable to all Members of the Class. Plaintiff has retained counsel

with substantial experience in prosecuting consumer class actions. Plaintiff and his counsel are

committed to prosecuting this action vigorously on behalf of the Class, and have the financial




                                                  19
                                            DOCUMENT 2
       Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 27 of 147



resources to do so. Neither Plaintiff nor his counsel has any interests that are contrary to or in

conflict with those of the Class they seek to represent.

       102.    Predominance and Superiority: This action is properly maintained as a Class

Action pursuant to Rule 23 because questions of law and fact common to Plaintiff’s claims and

the claims of the Members of the Class predominate over questions of law and fact affecting only

individual Members of the Class, such that a Class Action is superior to other methods for the fair

and efficient adjudication of this controversy. The issues in relation to Plaintiff’s claims are similar

to the issues relating to the claims of the other Members of the Class, such that a Class Action

provides a far more efficient vehicle to resolve the claims rather than a myriad of separate lawsuits.

Accordingly, for most Class Members, a Class Action is the only mechanism by which they could

reasonably expect to vindicate their rights. Certification of the Class under Rule 23 is also

supported by the following considerations:

       a)      The relatively small amount of damages that Members of the Class have suffered

on an individual basis would not justify the prosecution of separate lawsuits;

       b)      Counsel in this Class Action are not aware of any other earlier litigation against

Defendants to which any other Members of the Class are a party and in which any question of law

or fact controverted in the subject action is to be adjudicated;

       c)      By virtue of Defendants’ efforts to conceal their scheme, many Class Members may

not even be aware that they have claims against Defendants;

       d)      The prosecution of separate actions by individual Members of the Class would

create a risk of inconsistent and varying adjudications concerning the subject of this action;




                                                  20
                                          DOCUMENT 2
       Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 28 of 147



       e)      Class treatment of predominating common questions of law and fact is superior to

multiple individual actions because it would conserve the resources of the courts and the litigants

and further the efficient adjudication of the Class Members’ claims; and

       f)      Plaintiff knows of no difficulty to be encountered in the management of this action

that would preclude their maintenance as a class action.

                        Count I – Breach of Contract Against Garrison

       103.    Plaintiff incorporates by reference the allegations in Paragraphs 1 through 102 as

though fully set forth herein.

       104.    The Garrison Policy issued to Plaintiff constitutes a valid and binding contract.

       105.    Garrison has breached its Policy with Plaintiff in multiple ways, resulting in the

material underpayment of Plaintiff’s total loss claims, which include, but are not limited to: (a)

failure to properly investigate and confirm the statistical validity of the CCC Valuation

Methodology; (b) improper delegation of its obligation to value total loss vehicles, including

Plaintiff’s vehicle, to CCC; and (c) wrongful failure to properly adjust and pay the amounts due

and owed to Plaintiff for his total loss vehicle, sufficient for Plaintiff to obtain a comparable

replacement vehicle.

       106.    Specifically, Garrison has failed to pay Actual Cash Value as required by its Policy

to Plaintiff and to Class Members.

       107.    Garrison’s breach proximately caused Plaintiff’s actual damages and the actual

damages of the Class. Thus, Garrison is liable for compensatory, consequential and incidental

damages flowing from its breach of the Policy, as well as attorneys’ fees and interest.

       108.    This claim applies to all Class Members.




                                                21
                                              DOCUMENT 2
       Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 29 of 147



       Count II – Tortious Interference with Performance of a Contract Against CCC

       109.    Plaintiff incorporates by reference the allegations in Paragraphs 1 through 102 as

though fully set forth herein.

       110.    The Policy obligated Garrison to properly investigate the value of Plaintiff’s total

loss claims using a fair and statistically valid valuation system or methodology, and then to

properly pay Plaintiff the appropriate value of his total loss.

       111.    At all times relevant hereto, CCC had knowledge that Garrison entered into such

Policies with its insureds and that the Policies obligated Garrison to promptly and properly pay

total loss claims. This knowledge is demonstrated by the fact that CCC prepared the CCC Market

Valuation Report, which specifically identified Plaintiff and specifically valued Plaintiff’s vehicle.

       112.    CCC had actual knowledge that Garrison used the CCC Valuations to adjust the

total loss claims of Garrison insureds, including Plaintiff’s claim.

       113.    CCC also had actual knowledge that Garrison typically would refuse to increase

total loss valuations beyond the CCC Valuations and that Garrison settled the majority of its total

loss claims based upon CCC Valuations.

       114.    CCC wrongfully interfered with Garrison’s contractual obligations to Plaintiff by

knowingly and intentionally providing Garrison with a statistically invalid and wholly arbitrary

total loss valuation for the specific purpose of enabling Garrison to underpay the claims of total

loss insureds, including Plaintiff’s claim.

       115.    Garrison’s breaches that were caused by CCC’s unjustified, intentional and

malicious interference with Plaintiff’s contractual rights under the Policy include: (a) failing to

properly value Plaintiff’ total losses; (b) using arbitrary and statistically invalid methodology to




                                                  22
                                           DOCUMENT 2
       Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 30 of 147



value Plaintiff’ total loss claims; and (c) causing Garrison to fail to pay the proper amount due and

owed to Plaintiff.

       116.    Plaintiff suffered damages as a proximate result of CCC's improper CCC

Valuations and resulting tortious interference with the contractual relationship between Garrison

and Plaintiff and the Class. Therefore, Plaintiff is entitled to recover compensatory and punitive

damages, as well as any other such damages, costs or attorneys’ fees to which he may be entitled

under Alabama law.

       117.    This claim applies to all Class Members.

   Count III – Breach of Contract Claim Against CCC Arising from Plaintiffs’ Status as
        Third-Party Beneficiaries of the Agreement Between Garrison and CCC

       118.    Plaintiff incorporates by reference the allegations in Paragraphs 1 through 102 as

though fully set forth herein.

       119.    At all times relevant hereto, CCC contracted to provide Garrison with total loss

valuations (the “Agreement”). The intended purpose of this Agreement was to outsource

Garrison’s valuation of total loss claims for the purpose of satisfying the obligations of Garrison

to value and pay total loss claims.

       120.    As insureds for whom valuations were prepared under this Agreement, Plaintiff and

the Class are intended beneficiaries of the Agreement between Garrison and CCC, and are entitled

to sue for breach of that Agreement.

       121.    Plaintiff alleges that CCC breached this Agreement by providing Garrison with

total loss valuations that were not statistically valid and were wholly arbitrary in the manner in

which Garrison valued total losses, including Plaintiff’s total loss claims. The improper CCC

Valuations were supplied to Garrison by CCC in the course of business for the purported direct

benefit of Plaintiff and the Class.


                                                 23
                                           DOCUMENT 2
       Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 31 of 147



       122.    CCC’s breach of its Agreement to provide valid total loss valuations to Garrison

proximately caused damage to Plaintiff. CCC is, therefore, liable to Plaintiff and the Class as

intended third-party beneficiaries for compensatory and consequential damages flowing from said

breaches.

       123.    This claim applies to all Class Members.

                        Count IV – Bad Faith Claim Against Garrison

       124.    Plaintiff incorporates by reference the allegations in Paragraphs 1 through 102 of

this Complaint.

       125.    Alabama law recognizes the tort of bad faith, which has different options for proof,

namely, proof of a “normal” bad faith claim or, alternatively, an “abnormal” bad faith claim.

Coleman v. Unum Group Corp., 207 F.Supp.3d 1281, 1284 (S.D. Al. 2016) (quoting State Farm

Fire and Casualty Company v. Brechbill, 144 So.3d, 248, 257-258 (Al. 2013).

       126.    Specifically, Garrison will not be able to demonstrate that it is entitled to judgment

as a matter of law on its underlying breach of contract claim at any point in this litigation up

through and including jury verdict. This is the standard for a normal bad faith claim.

       127.    Specifically, Garrison had actual knowledge at all relevant times that the CCC

valuation methodology was statistically invalid, did not properly calculate Actual Cash Value and

resulted in the significant underpayment of total loss claims.

       128.    Garrison intentionally disregarded these facts and, with full knowledge that CCC

Reports did not properly determine Actual Cash Value, elected to utilize these CCC Reports to

adjust total loss claims for the specific purpose of reducing the individual and aggregate amount

of Garrison’s total loss claims expense.




                                                24
                                           DOCUMENT 2
       Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 32 of 147



       129.    Garrison knowingly and intentionally refused to use proper third party sources of

valid total loss valuations because using such sources would have cost Garrison more money if it

paid Actual Cash Value to its first party insureds such as Plaintiff.

       130.    Garrison is also liable to Plaintiff and the Class Members based on proof of its

“abnormal” bad faith case. This proof involves Garrison’s knowing and intentional failure to

properly investigate the total loss claims of Plaintiff and the Class Members.

       131.    Specifically, Garrison provided no independent analysis to determine Actual Cash

Value as required by the Policy. Rather, Garrison merely transmitted to CCC electronically its

adjusters’ visual evaluation of the condition of total loss vehicles and identifying characteristics

such as the VIN number.

       132.    In so doing, however, Garrison made no effort whatever to make any actual or

independent calculation or determination of the proper dollar amount of Actual Cash Value but

rather deferred entirely to the valuations in the CCC Reports, which Garrison knew to be

statistically invalid and to improperly undervalue the total loss claims of Plaintiff and the Class

Members.

       133.    This claim applies to all Class Members.

                   Count V – Civil Conspiracy Against Garrison and CCC

       134.    Plaintiff incorporates by reference the allegations in Paragraphs 1 through 102 as

though fully set forth herein.

       135.    Garrison and CCC entered into an illicit agreement and conspiracy to utilize CCC

Valuations to provide improper total loss valuations. Specifically, Garrison and CCC conspired to

underpay Plaintiff and the Class by using CCC Valuations, which included the aforementioned




                                                 25
                                             DOCUMENT 2
         Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 33 of 147



statistically invalid Four Steps, which were not intended to calculate the fair value of total loss

vehicles, but rather to improperly undervalue total loss claims of Garrison insureds.

         136.    Garrison is a part of the conspiracy by reason of having actual knowledge that the

CCC Valuations provided were statically invalid and continuing to utilize the CCC Valuations

when determining the payment of Plaintiff and Class Members’ total loss claims.

         137.    Garrison’s conspiracy with CCC to use the invalid CCC Valuation Methodology

deprived Plaintiff and the Class of the proper value of their total losses. The overt acts emanating

from Defendants’ illicit agreement to so deprive Plaintiff and the Class include, but are not limited

to, CCC’s undervaluation of Plaintiff’s claims using CCC Valuations, and Garrison’s failure to

properly investigate, adjust and pay such claims directly resulting from the CCC Valuations.

         138.    Plaintiff and Class Members have been damaged as a proximate result of

Defendants’ illicit agreement and conspiracy. Therefore, Garrison and CCC are each liable for the

torts of one another arising out of their conspiracy as defined herein, and Plaintiff and Class

Members are entitled to recover compensatory and punitive damages against Garrison and CCC.

         139.    This claim applies to all Class Members.

                                           Prayer for Relief
         WHEREFORE, Plaintiff Walker T. Phillips respectfully requests that this Honorable

Court:

         A.     Certify the Class alleged herein;

         B.     Appoint Plaintiff as Class Representative;

         C.     Appoint the undersigned as Class Counsel;

         D.     Award Plaintiff and Class Members actual damages in such amount as the Court or

                Jury may determine;

         E.     Award declaratory and injunctive relief as permitted by law;


                                                    26
                                          DOCUMENT 2
      Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 34 of 147




      F.   Award punitive damages as permitted by law;

      G.   Award reasonable attorneys’ fees, filing fees, expert fees, litigation costs and

           expenses to counsel based upon the benefit received by Plaintiff and the Class; and

      H.   Award Plaintiff and Class Members any additional relief as this Court deems just and

           proper, including injunctive relief to prohibit Garrison from continuing to utilize

           CCC Valuations in Alabama.

                                DEMAND FOR JURY TRIAL

      Plaintiff demands a jury trial for all counts for which a trial by jury is permitted by law.

Dated: September 13, 2019.



                                             Respectfully submitted,

                                             WALLER LAW OFFICE, PC


                                             /s/ Jonathan H. Waller
                                             Jonathan H. Waller (WAL073)
                                             2001 Park Place, Suite 900
                                             Birmingham, AL 35203
                                             Telephone: (205) 313-7330
                                             jwaller@waller-law.com

                                             Jonathan B. Cohen (Pending PHV Application)
                                             John A. Yanchunis (Pending PHV Application)
                                             201 N. Franklin St., 7th Floor
                                             Tampa, FL 33602
                                             Telephone: (813) 223-5505
                                             Facsimile: (813) 222-2434
                                             jcohen@forthepeople.com
                                             jyanchunis@forthepeople.com

                                             Attorneys for Plaintiff and the proposed Class




                                                27
                           DOCUMENT 3
                                                         ELECTRONICALLY FILED
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 359/16/2019
                                                           of 147 10:18 AM
                                                           01-CV-2019-904168.00
                                                           CIRCUIT COURT OF
                                                      JEFFERSON COUNTY, ALABAMA
                                                   JACQUELINE ANDERSON SMITH, CLERK




            EXHIBIT A
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 36 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 37 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 38 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 39 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 40 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 41 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 42 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 43 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 44 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 45 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 46 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 47 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 48 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 49 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 50 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 51 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 52 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 53 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 54 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 55 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 56 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 57 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 58 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 59 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 60 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 61 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 62 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 63 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 64 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 65 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 66 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 67 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 68 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 69 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 70 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 71 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 72 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 73 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 74 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 75 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 76 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 77 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 78 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 79 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 80 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 81 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 82 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 83 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 84 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 85 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 86 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 87 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 88 of 147
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 89 of 147
                           DOCUMENT 4
                                                         ELECTRONICALLY FILED
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 909/16/2019
                                                           of 147 10:18 AM
                                                           01-CV-2019-904168.00
                                                           CIRCUIT COURT OF
                                                      JEFFERSON COUNTY, ALABAMA
                                                   JACQUELINE ANDERSON SMITH, CLERK




            EXHIBIT B
                                                                     DOCUMENT 4
                       Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 91 of 147




                                                          Prepared for GARRISON PROPERTY & CASUALTY, A USAA SUBSIDIARY


             REPORT SUMMARY
                                                                                                  The CCC ONE® Market Valuation
           CLAIM INFORMATION                                                                      Report reflects CCC Information
                                                                                                  Services Inc.’s opinion as to the value
     Owner                                                  Philips, Walker
                                                                                                  of the loss vehicle, based on information
                                                           Redacted                               provided to CCC by GARRISON
                                                                                                  PROPERTY & CASUALTY, A USAA
     Loss Vehicle                                           2013 Jeep Grand Cherokee Limited      SUBSIDIARY.
                                                            RWD
                                                                                                  Loss vehicle has 20% fewer than
     Loss Incident Date                                     05/19/2019
                                                                                                  average mileage of 90,600.
     Claim Reported                                         05/23/2019



            INSURANCE INFORMATION
     Report Reference Number                                93097260
     Claim Reference                                        035577689000000001001
     Adjuster                                               Gault, Geoffrey
     Odometer                                               72,742
     Last Updated                                           05/23/2019 11:11 AM


                                                                                                            BASE VEHICLE VALUE
            VALUATION SUMMARY                                                                     This is derived per our Valuation
                                                                                                  methodology described on the next
     Base Vehicle Value                                                   $ 16,404.00             page.
     Condition Adjustment                                                     + $ 152.00
                                                                                                        ADJUSTED VEHICLE VALUE
     Adjusted Vehicle Value                                               $ 16,556.00
                                                                                                  This is determined by adjusting the
     Vehicular Tax (4.375%)                                                   + $ 724.33
                                                                                                  Base Vehicle Value to account for the
     Tax reflects applicable state, county and municipal
                                                                                                  actual condition of the loss vehicle and
     taxes.
                                                                                                  certain other reported attributes, if any,
                                                                                                  such as refurbishments and after factory
     Total                                                     $ 17,280.33                        equipment.


    The total may not represent the total of the settlement as other factors (e.g. license and
                                                                                                 Inside the Report
    fees) may need to be taken into account.
                                                                                                 Valuation Methodology............................. 2
                                                                                                 Vehicle Information...................................3
                                                                                                 Vehicle Condition......................................7
                                                                                                 Comparable Vehicles............................... 8
                                                                                                 Valuation Notes...................................... 17
                                                                                                 Supplemental Information.......................18




    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                                   Page 1 of 23



0901119ca3ef64d3
                                                                    DOCUMENT 4
                       Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 92 of 147
                                                                                                          Owner: Philips, Walker
                                                                                                          Claim: 035577689000000001001



    VALUATION METHODOLOGY
    How was the valuation determined?



                                        CLAIM INSPECTION
                                        GARRISON PROPERTY & CASUALTY, A USAA SUBSIDIARY has provided CCC with the zip code
                                        where the loss vehicle is garaged, loss vehicle VIN, mileage, equipment, as well as loss vehicle
                                        condition, which is used to assist in determining the value of the loss vehicle.




                                                                          DATABASE REVIEW
                                                                          CCC maintains an extensive database of vehicles that currently are
                                                                          or recently were available for sale in the U.S. This database includes
                                                                          vehicles that CCC employees have physically inspected, as well as
                                                                          vehicles advertised for sale by dealerships or private parties. All of
                                                                          these sources are updated regularly.




    SEARCH FOR COMPARABLES
    When a valuation is created the database is searched and
    comparable vehicles in the area are selected. The zip code
    where the loss vehicle is garaged determines the starting point
    for the search. Comparable vehicles are similar to the loss
    vehicle based on relevant factors.




    CALCULATE BASE VEHICLE VALUE
    Adjustments to the price of the selected comparable vehicles are made to reflect
    differences in vehicle attributes, including mileage and options. Dollar adjustments are
    based upon market research.
    Finally, the Base Vehicle Value is the straight average of the adjusted values of the
    comparable vehicles.




    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                              Page 2 of 23



0901119ca3ef64d3
                                                                    DOCUMENT 4
                         Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 93 of 147
                                                                                 Owner: Philips, Walker
                                                                                 Claim: 035577689000000001001




                VEHICLE INFORMATION
     VEHICLE DETAILS
                                                                                 Vehicles sold in the United States
     Location                                  BIRMINGHAM, AL 35223              are required to have a manufacturer
                                                                                 assigned Vehicle Identification
     VIN                                       1C4RJEBG9DC520360
                                                                                 Number(VIN). This number provides
     Year                                      2013                              certain specifications of the vehicle.
     Make                                      Jeep
                                                                                 Please review the information in the
     Model                                     Grand Cherokee                    Vehicle Information Section to confirm
     Trim                                      Limited                           the reported mileage and to verify that
                                                                                 the information accurately reflects the
     Body Style                                RWD
                                                                                 options, additional equipment or other
     Body Type                                 Sports Utility                    aspects of the loss vehicle that may
     Engine -                                                                    impact the value.

           Cylinders                           6
           Displacement                        3.6L
           Fuel Type                           Flex Fuel
           Carburation                         Electronic Fuel Injection
     Transmission                              Automatic Transmission
     Curb Weight                               4700 lbs


     VEHICLE HISTORY SUMMARY
     Experian AutoCheck            No Title Problem Found

     National Highway Traffic      8 Recalls
     Safety Administration




    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                         Page 3 of 23



0901119ca3ef64d3
                                                                    DOCUMENT 4
                       Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 94 of 147
                                                                                 Owner: Philips, Walker
                                                                                 Claim: 035577689000000001001




               VEHICLE INFORMATION
     VEHICLE EQUIPMENT
                                                                                 To the left is the equipment of the loss
     Odometer                      72,742                                        vehicle that GARRISON PROPERTY
                                                                                 & CASUALTY, A USAA SUBSIDIARY
     Transmission                  Automatic Transmission                        provided to CCC.

     Power                         Power Steering
                                                                                    Standard This equipment is
                                   Power Brakes                                     included in the base configuration of
                                                                                    the vehicle at time of purchase.
                                   Power Windows

                                   Power Locks                                      Additional Equipment that is not
                                                                                    Standard but was noted to be on the
                                   Power Mirrors
                                                                                    loss vehicle.
                                   Power Driver Seat

                                   Power Passenger Seat

     Decor/Convenience             Air Conditioning

                                   Climate Control

                                   Tilt Wheel

                                   Cruise Control

                                   Rear Defogger

                                   Intermittent Wipers

                                   Console/Storage

                                   Overhead Console

                                   Memory Package

                                   Navigation System

                                   Keyless Entry

                                   Telescopic Wheel

                                   Message Center

                                   Home Link

                                   Remote Starter

     Seating                       Bucket Seats

                                   Reclining/Lounge Seats

                                   Leather Seats

                                   Heated Seats

                                   Rear Heated Seats

     Radio                         AM Radio

                                   FM Radio

                                   Stereo


    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                         Page 4 of 23



0901119ca3ef64d3
                                                                    DOCUMENT 4
                       Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 95 of 147
                                                                                 Owner: Philips, Walker
                                                                                 Claim: 035577689000000001001




              VEHICLE INFORMATION
     VEHICLE EQUIPMENT

                                   Search/Seek

                                   CD Player

                                   Steering Wheel Touch Controls

                                   Auxiliary Audio Connection

                                   Satellite Radio

     Wheels                        Aluminum/Alloy Wheels

     Roof                          Electric Glass Roof

                                   Skyview Roof

     Safety/Brakes                 Air Bag (Driver Only)

                                   Passenger Air Bag

                                   Anti-lock Brakes (4)

                                   4-wheel Disc Brakes

                                   Front Side Impact Air Bags

                                   Head/Curtain Air Bags

                                   Positraction

                                   Backup Camera W/ Parking
                                   Sensors
                                   Hands Free

                                   Xenon Headlamps

                                   Alarm

                                   Traction Control

                                   Stability Control

     Exterior/Paint/Glass          Dual Mirrors

                                   Heated Mirrors

                                   Body Side Moldings

                                   Privacy Glass

                                   Fog Lamps

                                   Luggage/Roof Rack

                                   Rear Spoiler

                                   Rear Window Wiper

                                   Signal Integrated Mirrors

                                   Clearcoat Paint

                                   Metallic Paint


    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                Page 5 of 23



0901119ca3ef64d3
                                                                    DOCUMENT 4
                       Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 96 of 147
                                                                                 Owner: Philips, Walker
                                                                                 Claim: 035577689000000001001




             VEHICLE INFORMATION
     VEHICLE EQUIPMENT

     Other - Trucks                Rear Step Bumper

                                   Trailer Hitch

                                   Trailering Package

                                   California Emissions




    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                Page 6 of 23



0901119ca3ef64d3
                                                                    DOCUMENT 4
                       Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 97 of 147
                                                                                                Owner: Philips, Walker
                                                                                                Claim: 035577689000000001001




                VEHICLE CONDITION
     COMPONENT CONDITION
                                                                                                GARRISON PROPERTY & CASUALTY,
                     Condition            Inspection Notes                       Value Impact   A USAA SUBSIDIARY uses condition
                                                                                                inspection guidelines to determine the
     Mechanical      VERY GOOD            ENGINE BAY CLEAN, NO SIG LEAKS             $ 122
                                                                                                condition of key components of the loss
                                          OR SEEPAGE
                                                                                                vehicle prior to the loss. The guidelines
     Tires           VERY GOOD            TIRES AVG 8/32                               $ 30     describe physical characteristics for
                                                                                                these key components, for the condition
     Paint           GOOD                 SOME CHIPS AND BUBBLING IN                    $0
                                                                                                selected based upon age. Inspection
                                          HOOD
                                                                                                Notes reflect observations from the
     Body            GOOD                 DENTS AND DINGS, RT FRT DOOR                  $0      appraiser regarding the loss vehicle’s
                                                                                                condition.
     Glass           GOOD                 SOME CHIPS AND PITTING IN                     $0
                                          WINDSHIELD                                            CCC makes dollar adjustments that
                                                                                                reflect the impact the reported condition
     Interior        GOOD                 INTERIOR DIRTY SOME STAINS AND                $0      has on the value of the loss vehicle as
                                          WEAR.                                                 compared to Good condition. These
                                                                                                dollar adjustments are based upon
        Total Condition Adjustments                                                  $ 152      interviews with dealerships across the
                                                                                                United States.




    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                        Page 7 of 23



0901119ca3ef64d3
                                                                    DOCUMENT 4
                        Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 98 of 147
                                                                                             Owner: Philips, Walker
                                                                                             Claim: 035577689000000001001




              COMPARABLE VEHICLES
     Options                                Loss         Comp 1           Comp 2    Comp 3
                                                                                             Comp 1         Updated Date: 04/30/2019
                                           Vehicle
                                                                                             2013 Jeep Grand Cherokee Limited
     Odometer                               72,742        69,163          146,224   79,503   Rwd 6 3.6l Flex Fuel Electronic Fuel
     Automatic Transmission                                                                  Injection
                                                                                             VIN 1C4RJEBG8DC546318
     Power Steering
                                                                                             Dealership Tuscaloosa Chevrolet
     Power Brakes                                                                            Telephone (205) 758-4451
     Power Windows                                                                           Source Autotrader
     Power Locks                                                                             Stock # U46318
     Power Mirrors                                                                           Distance from Birmingham, AL
                                                                                             43 Miles - Cottondale, AL
     Power Driver Seat
                                                                                             Comp 2         Updated Date: 04/29/2019
     Power Passenger Seat                                                                    2013 Jeep Grand Cherokee Overland
     Power Trunk/Gate Release                                                                Rwd 6 3.6l Flex Fuel Electronic Fuel
     Air Conditioning                                                                        Injection
     Climate Control                                                                         VIN 1C4RJECG1DC534283
                                                                                             Dealership Limbaugh Toyota
     Tilt Wheel
                                                                                             Telephone (205) 780-0500
     Cruise Control                                                                          Source Autotrader
     Rear Defogger                                                                           Stock # 835346A
     Intermittent Wipers                                                                     Distance from Birmingham, AL
     Console/Storage                                                                         8 Miles - Birmingham, AL
                                                                                             Comp 3         Updated Date: 03/21/2019
     Overhead Console
                                                                                             2013 Jeep Grand Cherokee Limited
     Memory Package                                                                          Rwd 6 3.6l Flex Fuel Electronic Fuel
     Navigation System                                                                       Injection
     Keyless Entry                                                                           VIN 1C4RJEBG9DC546523
     Telescopic Wheel                                                                        Dealership Thornton Motors
                                                                                             Telephone (866) 330-9610
     Message Center
                                                                                             Source Dealer Ad
     Home Link                                                                               Stock # 1316
     Remote Starter                                                                          Distance from Birmingham, AL
     Wood Interior Trim                                                                      105 Miles - Florence, AL
     Bucket Seats                                                                            Comparable vehicles used in the
     Reclining/Lounge Seats                                                                  determination of the Base Vehicle Value
     Leather Seats                                                                           are not intended to be replacement
     Heated Seats                                                                            vehicles but are reflective of the market
                                                                                             value, and may no longer be available
     Rear Heated Seats
                                                                                             for sale.
     Ventilated Seats
     AM Radio                                                                                List Price is the sticker price of an
                                                                                             inspected dealer vehicle and the
     FM Radio
                                                                                             advertised price for the advertised
     Stereo
                                                                                             vehicle.
     Search/Seek
     CD Player                                                                               Distance is based upon a straight line
                                                                                             between loss and comparable vehicle
     Steering Wheel Touch Controls
                                                                                             locations.
     Auxiliary Audio Connection
     Premium Radio

    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                      Page 8 of 23



0901119ca3ef64d3
                                                                    DOCUMENT 4
                         Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 99 of 147
                                                                                                   Owner: Philips, Walker
                                                                                                   Claim: 035577689000000001001




             COMPARABLE VEHICLES
     Options                                Loss         Comp 1           Comp 2       Comp 3
                                                                                                   ¹The Condition Adjustment sets that
                                           Vehicle
                                                                                                   comparable vehicle to Good condition,
     Satellite Radio                                                                               which the loss vehicle is also compared
                                                                                                   to in the Vehicle Condition section.
     Aluminum/Alloy Wheels
     Electric Glass Roof
     Skyview Roof
     Drivers Side Air Bag
     Passenger Air Bag
     Anti-lock Brakes (4)
     4-wheel Disc Brakes
     Front Side Impact Air Bags
     Head/Curtain Air Bags
     Positraction
     Backup Camera W/ Parking
     Sensors
     Hands Free
     Xenon Headlamps
     Alarm
     Traction Control
     Stability Control
     Dual Mirrors
     Heated Mirrors
     Body Side Moldings
     Privacy Glass
     Fog Lamps
     Luggage/Roof Rack
     Rear Spoiler
     Rear Window Wiper
     Signal Integrated Mirrors
     Clearcoat Paint
     Metallic Paint
     Rear Step Bumper
     Trailer Hitch
     Trailering Package
     California Emissions


     List Price                                             $ 17,423       $ 13,900     $ 16,900

     Adjustments:
                         Make/Model/Trim                                   - $ 2,125
                         Options                             + $ 647          + $ 50     + $ 647
                         Mileage                             - $ 189       + $ 3,679     + $ 402
                         Condition¹                          - $ 699         - $ 699     - $ 699


    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                          Page 9 of 23



0901119ca3ef64d3
                                                                    DOCUMENT 4
                       Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 100 of 147
                                                                                                  Owner: Philips, Walker
                                                                                                  Claim: 035577689000000001001




              COMPARABLE VEHICLES
     Adjusted Comparable Value                              $ 17,182       $ 14,805    $ 17,250


     Options                                Loss         Comp 4           Comp 5      Comp 6
                                                                                                  Comp 4         Updated Date: 04/06/2019
                                           Vehicle
                                                                                                  2013 Jeep Grand Cherokee Overland
     Odometer                               72,742        104,321         79,075      80,986      Rwd 6 3.6l Flex Fuel Electronic Fuel
     Automatic Transmission                                                                       Injection
                                                                                                  VIN 1C4RJECGXDC533407
     Power Steering
                                                                                                  Dealership Carl Hogan Toyota
     Power Brakes                                                                                 Telephone (662) 241-6000
     Power Windows                                                                                Source Autotrader
     Power Locks                                                                                  Stock # U3900A
     Power Mirrors                                                                                Distance from Birmingham, AL
                                                                                                  96 Miles - Columbus, MS
     Power Driver Seat
                                                                                                  Comp 5         Updated Date: 05/18/2019
     Power Passenger Seat                                                                         2013 Jeep Grand Cherokee Limited
     Power Trunk/Gate Release                                                                     Rwd 6 3.6l Flex Fuel Electronic Fuel
     Air Conditioning                                                                             Injection
     Climate Control                                                                              VIN 1C4RJEBGXDC642516
                                                                                                  Dealership Autonation Ram South
     Tilt Wheel
                                                                                                  Columbus
     Cruise Control                                                                               Telephone (706) 522-2089
     Rear Defogger                                                                                Source Truecar
     Intermittent Wipers                                                                          Stock # ""
     Console/Storage                                                                              Distance from Birmingham, AL
                                                                                                  124 Miles - Columbus, GA
     Overhead Console
                                                                                                  Comp 6         Updated Date: 03/19/2019
     Memory Package                                                                               2013 Jeep Grand Cherokee Overland
     Navigation System                                                                            Rwd 6 3.6l Flex Fuel Electronic Fuel
     Keyless Entry                                                                                Injection
     Telescopic Wheel                                                                             VIN 1C4RJECG1DC526197
                                                                                                  Dealership Autonation Toyota Thornto
     Message Center
                                                                                                  Telephone (888) 208-7462
     Home Link                                                                                    Source Autotrader
     Remote Starter                                                                               Stock # DC526197
     Wood Interior Trim                                                                           Distance from Birmingham, AL
     Bucket Seats                                                                                 122 Miles - Lithia Springs, GA

     Reclining/Lounge Seats                                                                       Comparable vehicles used in the
     Leather Seats                                                                                determination of the Base Vehicle Value
     Heated Seats                                                                                 are not intended to be replacement
                                                                                                  vehicles but are reflective of the market
     Rear Heated Seats
                                                                                                  value, and may no longer be available
     Ventilated Seats                                                                             for sale.
     AM Radio
                                                                                                  List Price is the sticker price of an
     FM Radio
                                                                                                  inspected dealer vehicle and the
     Stereo
                                                                                                  advertised price for the advertised
     Search/Seek                                                                                  vehicle.
     CD Player
     Steering Wheel Touch Controls
     Auxiliary Audio Connection

    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                          Page 10 of 23



0901119ca3ef64d3
                                                                    DOCUMENT 4
                       Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 101 of 147
                                                                                                   Owner: Philips, Walker
                                                                                                   Claim: 035577689000000001001




             COMPARABLE VEHICLES
     Options                                Loss         Comp 4           Comp 5      Comp 6
                                                                                                   Distance is based upon a straight line
                                           Vehicle
                                                                                                   between loss and comparable vehicle
     Satellite Radio                                                                               locations.

     Aluminum/Alloy Wheels                                                                         ¹The Condition Adjustment sets that
     20" Or Larger Wheels                                                                          comparable vehicle to Good condition,
     Electric Glass Roof                                                                           which the loss vehicle is also compared
                                                                                                   to in the Vehicle Condition section.
     Skyview Roof
     Drivers Side Air Bag
     Passenger Air Bag
     Anti-lock Brakes (4)
     4-wheel Disc Brakes
     Front Side Impact Air Bags
     Head/Curtain Air Bags
     Positraction
     Backup Camera W/ Parking
     Sensors
     Parking Sensors
     Hands Free
     Xenon Headlamps
     Alarm
     Traction Control
     Stability Control
     Dual Mirrors
     Heated Mirrors
     Body Side Moldings
     Privacy Glass
     Fog Lamps
     Luggage/Roof Rack
     Rear Spoiler
     Rear Window Wiper
     Signal Integrated Mirrors
     Clearcoat Paint
     Metallic Paint
     Three Stage Paint
     Rear Step Bumper
     Trailer Hitch
     Trailering Package
     California Emissions


     List Price                                             $ 16,002       $ 16,997    $ 17,844

     Adjustments:
                         Make/Model/Trim                   - $ 2,125                   - $ 2,125


    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                         Page 11 of 23



0901119ca3ef64d3
                                                                    DOCUMENT 4
                       Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 102 of 147
                                                                                                  Owner: Philips, Walker
                                                                                                  Claim: 035577689000000001001




              COMPARABLE VEHICLES
                        Options                              + $ 300        + $ 647
                        Mileage                            + $ 2,251        + $ 374     + $ 501
                        Condition¹                           - $ 699        - $ 699     - $ 699


     Adjusted Comparable Value                              $ 15,729       $ 17,319    $ 15,521


     Options                                Loss         Comp 7           Comp 8      Comp 9
                                                                                                  Comp 7        Updated Date: 03/11/2019
                                           Vehicle
                                                                                                  2013 Jeep Grand Cherokee Limited
     Advanced Technology                                                                          Rwd 6 3.6l Flex Fuel Electronic Fuel
                                                                                                  Injection
     Odometer                               72,742        105,828         98,098      62,397
                                                                                                  VIN 1C4RJEBG5DC656856
     Automatic Transmission
                                                                                                  Dealership Drivetime Veterans Parkwa
     Power Steering                                                                               Telephone (706) 223-6480
     Power Brakes                                                                                 Source Autotrader
     Power Windows                                                                                Stock # 1030202476
     Power Locks                                                                                  Distance from Birmingham, AL
                                                                                                  124 Miles - Columbus, GA
     Power Mirrors
                                                                                                  Comp 8        Updated Date: 05/04/2019
     Power Driver Seat                                                                            2013 Jeep Grand Cherokee Limited
     Power Passenger Seat                                                                         Rwd 8 5.7l Gasoline Electronic Fuel
     Power Trunk/Gate Release                                                                     Injection
     Air Conditioning                                                                             VIN 1C4RJEBT1DC574295
                                                                                                  Dealership Alm Newnan (open 7 Days)
     Climate Control
                                                                                                  Telephone (855) 723-0572
     Tilt Wheel                                                                                   Source Autotrader
     Cruise Control                                                                               Stock # DC574295
     Rear Defogger                                                                                Distance from Birmingham, AL
     Intermittent Wipers                                                                          117 Miles - Newnan, GA
                                                                                                  Comp 9        Updated Date: 05/18/2019
     Console/Storage
                                                                                                  2013 Jeep Grand Cherokee Limited
     Overhead Console                                                                             Rwd 6 3.6l Flex Fuel Electronic Fuel
     Memory Package                                                                               Injection
     Navigation System                                                                            VIN 1C4RJEBG3DC596169
     Keyless Entry                                                                                Dealership Alm Kennesaw (open 7
                                                                                                  Days
     Telescopic Wheel
                                                                                                  Telephone (678) 213-5700
     Message Center                                                                               Source Autotrader
     Home Link                                                                                    Stock # DC596169
     Remote Starter                                                                               Distance from Birmingham, AL
     Bucket Seats                                                                                 129 Miles - Kennesaw, GA

     Reclining/Lounge Seats                                                                       Comparable vehicles used in the
     Leather Seats                                                                                determination of the Base Vehicle Value
     Heated Seats                                                                                 are not intended to be replacement
                                                                                                  vehicles but are reflective of the market
     Rear Heated Seats
                                                                                                  value, and may no longer be available
     Ventilated Seats                                                                             for sale.
     AM Radio
                                                                                                  List Price is the sticker price of an
     FM Radio
                                                                                                  inspected dealer vehicle and the
     Stereo

    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                          Page 12 of 23



0901119ca3ef64d3
                                                                    DOCUMENT 4
                       Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 103 of 147
                                                                                            Owner: Philips, Walker
                                                                                            Claim: 035577689000000001001




             COMPARABLE VEHICLES
     Options                                Loss         Comp 7           Comp 8   Comp 9   advertised price for the advertised
                                           Vehicle                                          vehicle.

     Search/Seek                                                                            Distance is based upon a straight line
                                                                                            between loss and comparable vehicle
     CD Player
                                                                                            locations.
     Steering Wheel Touch Controls
     Auxiliary Audio Connection                                                             ¹The Condition Adjustment sets that
                                                                                            comparable vehicle to Good condition,
     Satellite Radio
                                                                                            which the loss vehicle is also compared
     Aluminum/Alloy Wheels
                                                                                            to in the Vehicle Condition section.
     Electric Glass Roof
     Skyview Roof
     Drivers Side Air Bag
     Passenger Air Bag
     Anti-lock Brakes (4)
     4-wheel Disc Brakes
     Front Side Impact Air Bags
     Head/Curtain Air Bags
     Positraction
     Backup Camera W/ Parking
     Sensors
     Hands Free
     Xenon Headlamps
     Alarm
     Traction Control
     Stability Control
     Intelligent Cruise
     Blind Spot Detection
     Dual Mirrors
     Heated Mirrors
     Body Side Moldings
     Tinted Glass
     Privacy Glass
     Fog Lamps
     Luggage/Roof Rack
     Rear Spoiler
     Rear Window Wiper
     Signal Integrated Mirrors
     Clearcoat Paint
     Metallic Paint
     Rear Step Bumper
     Trailer Hitch
     Trailering Package
     California Emissions


    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                   Page 13 of 23



0901119ca3ef64d3
                                                                    DOCUMENT 4
                       Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 104 of 147
                                                                                                     Owner: Philips, Walker
                                                                                                     Claim: 035577689000000001001




             COMPARABLE VEHICLES
     List Price                                             $ 14,495       $ 14,340      $ 17,990

     Adjustments:
                        Make/Model/Trim                                      - $ 900
                        Options                              + $ 200           - $ 15      + $ 547
                        Mileage                            + $ 2,333       + $ 1,862       - $ 546
                        Condition¹                           - $ 699         - $ 699       - $ 699


     Adjusted Comparable Value                              $ 16,329       $ 14,588      $ 17,292


     Options                                Loss        Comp 10           Comp 11       Comp 12
                                                                                                     Comp 10        Updated Date: 05/11/2019
                                           Vehicle
                                                                                                     2013 Jeep Grand Cherokee Limited
     Advanced Technology                                                                             Rwd 6 3.6l Flex Fuel Electronic Fuel
                                                                                                     Injection
     Odometer                               72,742        55,267           74,416        62,171
                                                                                                     VIN 1C4RJEBG9DC546246
     Automatic Transmission
                                                                                                     Dealership Amazing Luxury Cars
     Power Steering                                                                                  Telephone (770) 425-3500
     Power Brakes                                                                                    Source Truecar
     Power Windows                                                                                   Stock # M546246
     Power Locks                                                                                     Distance from Birmingham, AL
                                                                                                     130 Miles - Marietta, GA
     Power Mirrors
                                                                                                     Comp 11        Updated Date: 05/20/2019
     Power Driver Seat                                                                               2013 Jeep Grand Cherokee Limited
     Power Passenger Seat                                                                            Rwd 8 5.7l Gasoline Electronic Fuel
     Power Trunk/Gate Release                                                                        Injection
     Air Conditioning                                                                                VIN 1C4RJEBT3DC547308
                                                                                                     Dealership Jim Ellis Mazda Of Mariet
     Climate Control
                                                                                                     Telephone (770) 590-4450
     Tilt Wheel                                                                                      Source Autotrader
     Cruise Control                                                                                  Stock # Z60610A
     Rear Defogger                                                                                   Distance from Birmingham, AL
     Intermittent Wipers                                                                             130 Miles - Marietta, GA
                                                                                                     Comp 12        Updated Date: 04/06/2019
     Console/Storage
                                                                                                     2013 Jeep Grand Cherokee Overland
     Overhead Console                                                                                Rwd 6 3.6l Flex Fuel Electronic Fuel
     Memory Package                                                                                  Injection
     Navigation System                                                                               VIN 1C4RJECG8DC526309
     Keyless Entry                                                                                   Dealership Gravity Autos Marietta
                                                                                                     Telephone (770) 629-6060
     Telescopic Wheel
                                                                                                     Source Autotrader
     Message Center                                                                                  Stock # 526309
     Home Link                                                                                       Distance from Birmingham, AL
     Remote Starter                                                                                  130 Miles - Marietta, GA
     Wood Interior Trim                                                                              Comparable vehicles used in the
     Bucket Seats                                                                                    determination of the Base Vehicle Value
     Reclining/Lounge Seats                                                                          are not intended to be replacement
     Leather Seats                                                                                   vehicles but are reflective of the market

     Heated Seats

    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                            Page 14 of 23



0901119ca3ef64d3
                                                                    DOCUMENT 4
                       Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 105 of 147
                                                                                              Owner: Philips, Walker
                                                                                              Claim: 035577689000000001001




              COMPARABLE VEHICLES
     Options                                Loss        Comp 10           Comp 11   Comp 12   value, and may no longer be available
                                           Vehicle                                            for sale.

     Rear Heated Seats                                                                        List Price is the sticker price of an
                                                                                              inspected dealer vehicle and the
     Ventilated Seats
                                                                                              advertised price for the advertised
     AM Radio                                                                                 vehicle.
     FM Radio
                                                                                              Distance is based upon a straight line
     Stereo
                                                                                              between loss and comparable vehicle
     Search/Seek
                                                                                              locations.
     CD Player
     Steering Wheel Touch Controls                                                            ¹The Condition Adjustment sets that
                                                                                              comparable vehicle to Good condition,
     Auxiliary Audio Connection
                                                                                              which the loss vehicle is also compared
     Satellite Radio                                                                          to in the Vehicle Condition section.
     Aluminum/Alloy Wheels
     Electric Glass Roof
     Skyview Roof
     Drivers Side Air Bag
     Passenger Air Bag
     Anti-lock Brakes (4)
     4-wheel Disc Brakes
     Front Side Impact Air Bags
     Head/Curtain Air Bags
     Positraction
     Backup Camera W/ Parking
     Sensors
     Parking Sensors
     Hands Free
     Xenon Headlamps
     Alarm
     Traction Control
     Stability Control
     Intelligent Cruise
     Blind Spot Detection
     Dual Mirrors
     Heated Mirrors
     Body Side Moldings
     Privacy Glass
     Fog Lamps
     Luggage/Roof Rack
     Rear Spoiler
     Rear Window Wiper
     Signal Integrated Mirrors
     Clearcoat Paint
     Metallic Paint

    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                      Page 15 of 23



0901119ca3ef64d3
                                                                    DOCUMENT 4
                      Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 106 of 147
                                                                                                   Owner: Philips, Walker
                                                                                                   Claim: 035577689000000001001




             COMPARABLE VEHICLES
     Options                                Loss        Comp 10           Comp 11     Comp 12
                                           Vehicle

     Rear Step Bumper
     Trailer Hitch
     Trailering Package
     California Emissions


     List Price                                             $ 18,949       $ 17,969    $ 19,639

     Adjustments:
                       Make/Model/Trim                                      - $ 900    - $ 2,125
                       Options                               + $ 300        + $ 647      - $ 162
                       Mileage                               - $ 922         + $ 92      - $ 558
                       Condition¹                            - $ 699        - $ 699      - $ 699


     Adjusted Comparable Value                              $ 17,628       $ 17,109    $ 16,095




    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                 Page 16 of 23



0901119ca3ef64d3
                                                                    DOCUMENT 4
                      Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 107 of 147
                                                                                                Owner: Philips, Walker
                                                                                                Claim: 035577689000000001001




             VALUATION NOTES
    This Market Valuation Report has been prepared exclusively for use by GARRISON              Regulations concerning vehicle value
    PROPERTY & CASUALTY, A USAA SUBSIDIARY, and no other person or entity is                    include Alabama Administrative Code
    entitled to or should rely upon this Market Valuation Report and/or any of its contents.    482-1-125.
    CCC is one source of vehicle valuations, and there are other valuation sources available.




    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                    Page 17 of 23



0901119ca3ef64d3
                                                                    DOCUMENT 4
                       Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 108 of 147
                                                                                                 Owner: Philips, Walker
                                                                                                 Claim: 035577689000000001001


    SUPPLEMENTAL INFORMATION
                                                                                                 CCC provides GARRISON PROPERTY
                EXPERIAN® AUTOCHECK® VEHICLE HISTORY REPORT
                                                                                                 & CASUALTY, A USAA SUBSIDIARY
                                                                                                 information reported by Experian regarding
     TITLE CHECK                                 RESULTS FOUND                                   the 2013 Jeep Grand Cherokee
                                                                                                 (1C4RJEBG9DC520360). This data is
     Abandoned                                     No Abandoned Record Found
                                                                                                 provided for informational purposes. Unless
     Damaged                                       No Damaged Record Found                       otherwise noted in this Valuation Detail,
     Fire Damage                                   No Fire Damage Record Found                   CCC does not adjust the value of the loss
     Grey Market                                                                                 vehicle based upon this information.
                                                   No Grey Market Record Found
     Hail Damage                                   No Hail Damage Record Found                   LEGEND :

     Insurance Loss                                                                                 No Event Found
                                                   No Insurance Loss Record Found
                                                                                                    Event Found
     Junk                                          No Junk Record Found
                                                                                                    Information Needed
     Rebuilt                                       No Rebuilt Record Found
     Salvage                                                                                     TITLE CHECK
                                                   No Salvage Record Found
                                                                                                 THIS VEHICLE CHECKS OUT
     EVENT CHECK                                 RESULTS FOUND                                   AutoCheck's result for this loss vehicle

     NHTSA Crash Test Vehicle                                                                    show no significant title events. When
                                                   No NHTSA Crash Test Vehicle Record Found
                                                                                                 found, events often indicate automotive
     Frame Damage                                  No Frame Damage Record Found                  damage or warnings associated with the
     Major Damage Incident                         No Major Damage Incident Record Found         vehicle.
     Manufacturer Buyback/Lemon                    No Manufacturer Buyback/Lemon Record Found    EVENT CHECK
     Odometer Problem                              No Odometer Problem Record Found              THIS VEHICLE CHECKS OUT
     Recycled                                      No Recycled Record Found                      AutoCheck's result for this loss vehicle
     Water Damage                                                                                show no historical events that indicate
                                                   No Water Damage Record Found
                                                                                                 a significant automotive problem. These
     Salvage Auction                               No Salvage Auction Record Found
                                                                                                 problems can indicate past previous

     VEHICLE INFORMATION                         RESULTS FOUND                                   car damage, theft, or other significant
                                                                                                 problems.
     Accident                                      No Accident Record Found
                                                                                                 VEHICLE INFORMATION
     Corrected Title                               No Corrected Title Record Found
                                                                                                 THIS VEHICLE CHECKS OUT
     Driver Education                              No Driver Education Record Found              AutoCheck's result for this loss vehicle
     Fire Damage Incident                          No Fire Damage Incident Record Found          show no vehicle information that indicate
     Lease                                         No Lease Record Found                         a significant automotive problem. These
                                                                                                 problems can indicate past previous
     Lien                                          No Lien Record Found
                                                                                                 car damage, theft, or other significant
     Livery Use                                    No Livery Use Record Found                    problems.
     Government Use                                No Government Use Record Found
                                                                                                 ODOMETER CHECK
     Police Use                                    No Police Use Record Found                    THIS VEHICLE CHECKS OUT
     Fleet                                         No Fleet Record Found                         AutoCheck's result for this loss vehicle
     Rental                                        No Rental Record Found                        show no indication of odometer rollback
     Fleet and/or Rental                                                                         or tampering was found. AutoCheck
                                                   No Fleet and/or Rental Record Found
                                                                                                 determines odometer rollbacks by
     Repossessed                                   No Repossessed Record Found
                                                                                                 searching for records that indicate
     Taxi use                                      No Taxi use Record Found                      odometer readings less than a previously
     Theft                                         No Theft Record Found                         reported value. Other odometer events
     Fleet and/or Lease                                                                          can report events of tampering, or possible
                                                   No Fleet and/or Lease Record Found
                                                                                                 odometer breakage.
     Emissions Safety Inspection                   No Emissions Safety Inspection Record Found
     Duplicate Title                               No Duplicate Title Record Found

    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                           Page 18 of 23



0901119ca3ef64d3
                                                                                    DOCUMENT 4
                          Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 109 of 147
                                                                                                                                       Owner: Philips, Walker
                                                                                                                                       Claim: 035577689000000001001


    SUPPLEMENTAL INFORMATION
                FULL HISTORY REPORT RUN DATE: 05/23/2019

      Below are the historical events for this vehicle listed in chronological order.

    EVENT             RESULTS                               ODOMETER              DATA                                 EVENT
    DATE              FOUND                                   READING             SOURCE                               DETAIL

    01/22/2013        BIRMINGHAM, AL                                      44      Motor Vehicle Dept.                  TITLE
    07/09/2013        BIRMINGHAM, AL                                              Motor Vehicle Dept.                  REGISTRATION EVENT/
                                                                                                                       RENEWAL
    07/25/2013        BIRMINGHAM, AL                                   4857       Motor Vehicle Dept.                  TITLE
    07/25/2014        BIRMINGHAM, AL                                              Motor Vehicle Dept.                  REGISTRATION EVENT/
                                                                                                                       RENEWAL (Lease
                                                                                                                       Reported)
    07/17/2015        BIRMINGHAM, AL                                              Motor Vehicle Dept.                  REGISTRATION EVENT/
                                                                                                                       RENEWAL (Lease
                                                                                                                       Reported)
    07/28/2016        BIRMINGHAM, AL                                              Motor Vehicle Dept.                  REGISTRATION EVENT/
                                                                                                                       RENEWAL
    08/18/2016        BIRMINGHAM, AL                                 35936        Motor Vehicle Dept.                  TITLE
    07/19/2017        BIRMINGHAM, AL                                              Motor Vehicle Dept.                  REGISTRATION EVENT/
                                                                                                                       RENEWAL
    08/29/2018        BIRMINGHAM, AL                                              Motor Vehicle Dept.                  REGISTRATION EVENT/
                                                                                                                       RENEWAL

    AUTOCHECK TERMS AND CONDITIONS:

    Experian's Reports are compiled from multiple sources. It is not always possible for Experian to obtain complete discrepancy information on all vehicles; therefore, there may
    be other title brands, odometer readings or discrepancies that apply to a vehicle that are not reflected on that vehicle's Report. Experian searches data from additional sources
    where possible, but all discrepancies may not be reflected on the Report.


    These Reports are based on information supplied to Experian by external sources believed to be reliable, BUT NO RESPONSIBILITY IS ASSUMED BY EXPERIAN OR
    ITS AGENTS FOR ERRORS, INACCURACIES OR OMISSIONS. THE REPORTS ARE PROVIDED STRICTLY ON AN "AS IS WHERE IS" BASIS, AND EXPERIAN
    FURTHER EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR
    A PARTICULAR PURPOSE REGARDING THIS REPORT.


    YOU AGREE TO INDEMNIFY EXPERIAN FOR ANY CLAIMS OR LOSSES, INCLUDING COSTS, EXPENSES AND ATTORNEYS FEES, INCURRED BY EXPERIAN
    ARISING DIRECTLY OR INDIRECTLY FROM YOUR IMPROPER OR UNAUTHORIZED USE OF AUTOCHECK VEHICLE HISTORY REPORTS.


    Experian shall not be liable for any delay or failure to provide an accurate report if and to the extent which such delay or failure is caused by events beyond the reasonable
    control of Experian, including, without limitation, "acts of God", terrorism, or public enemies, labor disputes, equipment malfunctions, material or component shortages,
    supplier failures, embargoes, rationing, acts of local, state or national governments, or public agencies, utility or communication failures or delays, fire, earthquakes, flood,
    epidemics, riots and strikes.


    These terms and the relationship between you and Experian shall be governed by the laws of the State of Illinois (USA) without regard to its conflict of law provisions. You and
    Experian agree to submit to the personal and exclusive jurisdiction of the courts located within the county of Cook, Illinois.




    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                                                                  Page 19 of 23



0901119ca3ef64d3
                                                                    DOCUMENT 4
                      Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 110 of 147
                                                                                                     Owner: Philips, Walker
                                                                                                     Claim: 035577689000000001001


    SUPPLEMENTAL INFORMATION
                                                                                                    The National Highway Traffic Safety
           NHTSA VEHICLE RECALL                                                                     Administration has issued 8 safety related
                                                                                                    recall notices that may apply to the above
                                                                                                    valued vehicle.
    NHTSA Campaign ID : 14V104000
    Mfg's Report Date : MAR 04, 2014
    Component : SERVICE BRAKES, HYDRAULIC
    Potential Number Of Units Affected : 18,690
    Summary : Chrysler Group LLC (Chrysler) is recalling certain model year 2012-2013
    Dodge Durango and Jeep Grand Cherokee vehicles manufactured October 11, 2011,
    through October 1, 2012. Under certain braking events, the Ready Alert Braking System
    (RAB) may result in the driver experiencing a hard brake pedal feel.
    Consequence : If the driver experiences a hard brake pedal, the driver may not push the
    pedal as intended, lengthening the distance needed to stop the vehicle and increasing the
    risk of a crash
    Remedy : Chrysler will notify owners, and dealers will update the ABS module software,
    free of charge. The recall is expected to begin in March 2014. Owners may contact
    Chrysler at 1-800-853-1403. Chrysler's number associated with this recall is P05.
    Notes : Owners may also contact the National Highway Traffic Safety Administration
    Vehicle Safety Hotline at 1-888-327-4236 (TTY 1-800-424-9153), or go to
    www.safercar.gov.




    NHTSA Campaign ID : 14V391000
    Mfg's Report Date : JUL 01, 2014
    Component : ELECTRICAL SYSTEM:WIRING
    Potential Number Of Units Affected : 651130
    Summary : Chrysler Group LLC (Chrysler) is recalling certain model year 2011-2014
    Dodge Durango and Jeep Grand Cherokee vehicles manufactured January 5, 2010,
    through December 11, 2013. In the affected vehicles, the wiring for the vanity lamp in the
    sun visor may short circuit, after a service repair is performed.
    Consequence : If the vanity lamp wiring shorts, there is an increased risk of fire.
    Remedy : Chrysler will notify owners, and dealers will inspect and repair any damaged
    wiring, and install a new sun visor that properly routes the wire, free of charge. The recall
    is expected to begin in August 2014. Owners may contact Chrysler customer service at
    1-800-853-1403. Chrysler's number for this recall is P36.
    Dates Of Manufacture : JAN 04, 2010 to DEC 10, 2013
    Manufacturer Recall No. : P36




    NHTSA Campaign ID : 14V154000
    Mfg's Report Date : APR 01, 2014
    Component : SERVICE BRAKES , SERVICE BRAKES, HYDRAULIC
    Potential Number Of Units Affected : 644,354
    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                           Page 20 of 23



0901119ca3ef64d3
                                                                    DOCUMENT 4
                      Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 111 of 147
                                                                                                   Owner: Philips, Walker
                                                                                                   Claim: 035577689000000001001


    SUPPLEMENTAL INFORMATION
    Summary : Chrysler Group LLC (Chrysler) is recalling certain model year 2011-2014
    Jeep Grand Cherokee and Dodge Durango vehicles manufactured from January 5, 2010,
    through September 8, 2013. The subject vehicles have a brake booster with a center shell
    that may corrode and allow water to get inside.
    Consequence : The water inside could freeze and limit the braking ability of the vehicle,
    increasing the risk of a crash.
    Remedy : Chrysler will notify owners, and dealers will add a water diverter shield to the
    booster after the booster has been tested to confirm it can hold an acceptable amount
    of vacuum pressure. If the booster inspection confirms an unacceptable loss of vacuum
    pressure, the booster will be replaced. Repairs will be made free of charge. The recall
    is expected to begin in May 2014. Owners may contact Chrysler at 1-800-853-1403.
    Chrysler's recall campaign number is P14.




    NHTSA Campaign ID : 15V115000
    Mfg's Report Date : FEB 27, 2015
    Component : ELECTRICAL SYSTEM
    Potential Number Of Units Affected : 338,216
    Summary : Chrysler (FCA US LLC) is recalling certain model year 2012-2013 Jeep Grand
    Cherokee vehicles manufactured September 17, 2010, to August 19, 2013, and equipped
    with a 3.6, 5.7 or 6.4 liter engine, and 2012-2013 Dodge Durango vehicles manufactured
    January 18, 2011, to August 19, 2013, and equipped with a 3.6 or 5.7 liter engine. In the
    affected vehicles, the fuel pump relay inside the Totally Integrated Power Module (TIPM-7)
    may fail, causing the vehicle to stall without warning.
    Consequence : A vehicle stall increases the risk of a crash.
    Remedy : Chrysler will notify owners, and dealers will replace the fuel pump relay with
    one external to the TIPM. The recall is expected to begin April 24, 2015. Owners may
    contact Chrysler customer service at 1-800-853-1403. Chrysler's number for this recall is
    R09. Note: This recall is an expansion of recall 14V-530.




    NHTSA Campaign ID : 14V634000
    Mfg's Report Date : OCT 08, 2014
    Potential Number Of Units Affected : 434,600
    Summary : Chrysler Group LLC (Chrysler) is recalling certain model year 2011-2014
    Chrysler 300, Dodge Charger, Challenger, and Durango; and 2012-2014 Jeep Grand
    Cherokee vehicles manufactured April 22, 2010, to January 2, 2014, and equipped with
    a 3.6L engine and a 160 amp alternator. In the affected vehicles, the alternator may
    suddenly fail.
    Consequence : If the alternator fails, the vehicle may stall without warning, increasing the
    risk of a crash.
    Remedy : Chrysler has notified owners, and dealers will replace the alternator, free of
    charge. The recall began on February 27, 2015. Owners may contact Chrysler customer
    service at 1-800-853-1403. Chrysler's number for this recall is P60.

    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                 Page 21 of 23



0901119ca3ef64d3
                                                                    DOCUMENT 4
                      Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 112 of 147
                                                                                                        Owner: Philips, Walker
                                                                                                        Claim: 035577689000000001001


    SUPPLEMENTAL INFORMATION
    NHTSA Campaign ID : 15V879000
    Mfg's Report Date : DEC 28, 2015
    Component : ELECTRICAL SYSTEM, INTERIOR LIGHTING
    Potential Number Of Units Affected : 389,252
    Summary : Chrysler (FCA US LLC) is recalling certain model year 2011-2013 Dodge
    Durango and Jeep Grand Cherokee vehicles manufactured December 3, 2009, to
    September 1, 2012. In the affected vehicles, the wiring for the vanity lamp in the sun visor
    may short circuit, after having been remedied for a prior recall for the vanity lamp wiring.
    This recall is also addressing certain vehicles that have not been remedied under that
    prior recall.
    Consequence : The vanity lamp wiring may short, increasing the risk of a vehicle fire.
    Remedy : Chrysler will notify owners, and dealer will install clearance for sun visor wiring,
    protection from sharp edges, and replace the sun visor, free of charge. The recall began
    on July 28, 2016. Owners may contact Chrysler customer service at 1-800-853-1403.
    Chrysler's number for this recall is R71.




    NHTSA Campaign ID : 17V435000
    Mfg's Report Date : July 10, 2017
    Potential Number Of Units Affected : 442,214
    Summary : Chrysler (FCA US LLC) is recalling certain model year 2011-2014 Dodge
    Challenger, Dodge Charger, Chrysler 300, Dodge Durango, and 2012-2014 Jeep Grand
    Cherokee vehicles. The affected vehicles have electro-hydraulic power steering (EHPS)
    and are equipped with a 5.7L or a 3.6L engine and a 160, 180 or 220 amp alternator. In
    the affected vehicles, the alternator may suddenly fail.
    Consequence : If the alternator fails, the vehicle may stall without warning, increasing the
    risk of a crash. There is also the possibility that the alternator may short circuit, increasing
    the risk of a fire.
    Remedy : Chrysler will notify owners, and dealers will inspect the alternator and
    depending on the part number, will replace the alternator, if necessary, free of charge. The
    recall is expected to begin on August 24, 2017. Owners may contact Chrysler customer
    service at 1-800-853-1403. Chrysler's number for this recall is T36.




    NHTSA Campaign ID : 17V572000
    Mfg's Report Date : September 18, 2017
    Component : SERVICE BRAKES, SERVICE BRAKES, HYDRAULIC
    Potential Number Of Units Affected : 646,394
    Summary : Chrysler (FCA US LLC) is recalling certain 2011-2014 Dodge Durango
    and Jeep Grand Cherokee vehicles. The affected vehicles had brake booster shields
    installed under a previous campaign to prevent water from entering the brake booster and
    limiting braking ability. This recall is to verify that the brake booster shield installation was
    performed properly.
    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                      Page 22 of 23



0901119ca3ef64d3
                                                                    DOCUMENT 4
                      Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 113 of 147
                                                                                                Owner: Philips, Walker
                                                                                                Claim: 035577689000000001001


    SUPPLEMENTAL INFORMATION
    Consequence : If the brake booster shield was not installed properly, the vehicle's
    braking ability may be reduced, increasing the risk of a crash.
    Remedy : Chrysler will notify owners, and dealers will inspect the brake booster shield,
    correcting the installation as necessary, free of charge. The recall is expected to begin
    November 7, 2017. Owners may contact Chrysler customer service at 1-800-853-1403.
    Chrysler's number for this recall is T59.




    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                              Page 23 of 23



0901119ca3ef64d3
                            DOCUMENT 5
                                                          ELECTRONICALLY FILED
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 1149/16/2019
                                                             of 147 10:18 AM
                                                            01-CV-2019-904168.00
                                                            CIRCUIT COURT OF
                                                       JEFFERSON COUNTY, ALABAMA
                                                    JACQUELINE ANDERSON SMITH, CLERK




            EXHIBIT C
                                                                  DOCUMENT 5
                  Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 115 of 147

                 Garrison Property and Casualty Insurance
                 Company                                                                            YOUR RECENT
                                                                                                       ACCIDENT

     WALKER T PHILIPS
     Redacted




          Contact Us about Your Accident

June 3, 2019

Dear Mr. Philips,

We’d like to discuss the below referenced accident with you at your earliest convenience:

          Policyholder:                Walker T Philips
          Claim number:                035577689–001
          Date of loss:                May 19, 2019
          Loss location:               Birmingham, Alabama
..
How to Contact Us
Please send any correspondence or questions to us using one of the following options and include the claim number
above on each page mailed or faxed:

                      Address:                                Salvage Recovery
                                                              P.O. Box 659474
                                                              San Antonio, TX 78265

                      Fax:                                    1-800-531-8669

                      Phone:                                  1-210-531-8722 ext 74671

Sincerely,



John Rivera
Total Loss Department
Garrison Property and Casualty Insurance Company

Garrison Property and Casualty Insurance Company, a subsidiary of USAA Casualty Insurance Company, is authorized to use the USAA logo, a
registered trademark of United Services Automobile Association.

Enclosed:      Valuation Estimate

035577689 - 001 - 9061 - 20                                                                                                         54412-0318


                                                                                                                                     Page 1 of 1
                                                                     DOCUMENT 5
                      Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 116 of 147




                                                          Prepared for GARRISON PROPERTY & CASUALTY, A USAA SUBSIDIARY


             REPORT SUMMARY
                                                                                                  The CCC ONE® Market Valuation
           CLAIM INFORMATION                                                                      Report reflects CCC Information
                                                                                                  Services Inc.’s opinion as to the value
     Owner                                                  Philips, Walker
                                                                                                  of the loss vehicle, based on information
                                                           Redacted                               provided to CCC by GARRISON
                                                                                                  PROPERTY & CASUALTY, A USAA
     Loss Vehicle                                           2013 Jeep Grand Cherokee Limited      SUBSIDIARY.
                                                            RWD
                                                                                                  Loss vehicle has 20% fewer than
     Loss Incident Date                                     05/19/2019
                                                                                                  average mileage of 90,600.
     Claim Reported                                         05/31/2019



            INSURANCE INFORMATION
     Report Reference Number                                93205940
     Claim Reference                                        035577689000000001001
     Adjuster                                               Gault, Geoffrey
     Odometer                                               72,742
     Last Updated                                           05/31/2019 04:33 PM


                                                                                                            BASE VEHICLE VALUE
            VALUATION SUMMARY                                                                     This is derived per our Valuation
                                                                                                  methodology described on the next
     Base Vehicle Value                                                   $ 17,250.00             page.
     Condition Adjustment                                                     + $ 152.00
                                                                                                        ADJUSTED VEHICLE VALUE
     Adjusted Vehicle Value                                               $ 17,402.00
                                                                                                  This is determined by adjusting the
     Vehicular Tax (4.375%)                                                   + $ 761.34
                                                                                                  Base Vehicle Value to account for the
     Tax reflects applicable state, county and municipal
                                                                                                  actual condition of the loss vehicle and
     taxes.
                                                                                                  certain other reported attributes, if any,
                                                                                                  such as refurbishments and after factory
     Total                                                     $ 18,163.34                        equipment.


    The total may not represent the total of the settlement as other factors (e.g. license and
                                                                                                 Inside the Report
    fees) may need to be taken into account.
                                                                                                 Valuation Methodology............................. 2
                                                                                                 Vehicle Information...................................3
                                                                                                 Vehicle Condition......................................7
                                                                                                 Comparable Vehicles............................... 8
                                                                                                 Valuation Notes...................................... 10
                                                                                                 Supplemental Information.......................11




    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                                   Page 1 of 18



0901119ca40ab764
                                                                    DOCUMENT 5
                      Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 117 of 147
                                                                                                          Owner: Philips, Walker
                                                                                                          Claim: 035577689000000001001



    VALUATION METHODOLOGY
    How was the valuation determined?



                                        CLAIM INSPECTION
                                        GARRISON PROPERTY & CASUALTY, A USAA SUBSIDIARY has provided CCC with the zip code
                                        where the loss vehicle is garaged, loss vehicle VIN, mileage, equipment, as well as loss vehicle
                                        condition, which is used to assist in determining the value of the loss vehicle.




                                                                          DATABASE REVIEW
                                                                          CCC maintains an extensive database of vehicles that currently are
                                                                          or recently were available for sale in the U.S. This database includes
                                                                          vehicles that CCC employees have physically inspected, as well as
                                                                          vehicles advertised for sale by dealerships or private parties. All of
                                                                          these sources are updated regularly.




    SEARCH FOR COMPARABLES
    When a valuation is created the database is searched and
    comparable vehicles in the area are selected. The zip code
    where the loss vehicle is garaged determines the starting point
    for the search. Comparable vehicles are similar to the loss
    vehicle based on relevant factors.




    CALCULATE BASE VEHICLE VALUE
    Adjustments to the price of the selected comparable vehicles are made to reflect
    differences in vehicle attributes, including mileage and options. Dollar adjustments are
    based upon market research.
    Finally, the Base Vehicle Value is the straight average of the adjusted values of the
    comparable vehicles.




    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                              Page 2 of 18



0901119ca40ab764
                                                                    DOCUMENT 5
                         Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 118 of 147
                                                                                              Owner: Philips, Walker
                                                                                              Claim: 035577689000000001001




                VEHICLE INFORMATION
     VEHICLE DETAILS
                                                                                              Vehicles sold in the United States
     Location                                  BIRMINGHAM, AL 35223                           are required to have a manufacturer
                                                                                              assigned Vehicle Identification
     VIN                                       1C4RJEBG9DC520360
                                                                                              Number(VIN). This number provides
     Year                                      2013                                           certain specifications of the vehicle.
     Make                                      Jeep
                                                                                              Please review the information in the
     Model                                     Grand Cherokee                                 Vehicle Information Section to confirm
     Trim                                      Limited                                        the reported mileage and to verify that
                                                                                              the information accurately reflects the
     Body Style                                RWD
                                                                                              options, additional equipment or other
     Body Type                                 Sports Utility                                 aspects of the loss vehicle that may
     Engine -                                                                                 impact the value.

           Cylinders                           6
           Displacement                        3.6L
           Fuel Type                           Flex Fuel
           Carburation                         Electronic Fuel Injection
     Transmission                              Automatic Transmission
     Curb Weight                               4700 lbs


     VEHICLE HISTORY SUMMARY
     CCC VINguard®                 1 Collision Estimate                          05/23/2019
     Experian AutoCheck            No Title Problem Found

     National Highway Traffic      8 Recalls
     Safety Administration




    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                      Page 3 of 18



0901119ca40ab764
                                                                    DOCUMENT 5
                      Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 119 of 147
                                                                                 Owner: Philips, Walker
                                                                                 Claim: 035577689000000001001




               VEHICLE INFORMATION
     VEHICLE EQUIPMENT
                                                                                 To the left is the equipment of the loss
     Odometer                      72,742                                        vehicle that GARRISON PROPERTY
                                                                                 & CASUALTY, A USAA SUBSIDIARY
     Transmission                  Automatic Transmission                        provided to CCC.

     Power                         Power Steering
                                                                                    Standard This equipment is
                                   Power Brakes                                     included in the base configuration of
                                                                                    the vehicle at time of purchase.
                                   Power Windows

                                   Power Locks                                      Additional Equipment that is not
                                                                                    Standard but was noted to be on the
                                   Power Mirrors
                                                                                    loss vehicle.
                                   Power Driver Seat

                                   Power Passenger Seat

     Decor/Convenience             Air Conditioning

                                   Climate Control

                                   Tilt Wheel

                                   Cruise Control

                                   Rear Defogger

                                   Intermittent Wipers

                                   Console/Storage

                                   Overhead Console

                                   Memory Package

                                   Navigation System

                                   Keyless Entry

                                   Telescopic Wheel

                                   Message Center

                                   Home Link

                                   Remote Starter

     Seating                       Bucket Seats

                                   Reclining/Lounge Seats

                                   Leather Seats

                                   Heated Seats

                                   Rear Heated Seats

     Radio                         AM Radio

                                   FM Radio

                                   Stereo


    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                         Page 4 of 18



0901119ca40ab764
                                                                    DOCUMENT 5
                      Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 120 of 147
                                                                                 Owner: Philips, Walker
                                                                                 Claim: 035577689000000001001




              VEHICLE INFORMATION
     VEHICLE EQUIPMENT

                                   Search/Seek

                                   CD Player

                                   Steering Wheel Touch Controls

                                   Auxiliary Audio Connection

                                   Satellite Radio

     Wheels                        Aluminum/Alloy Wheels

     Roof                          Electric Glass Roof

                                   Skyview Roof

     Safety/Brakes                 Air Bag (Driver Only)

                                   Passenger Air Bag

                                   Anti-lock Brakes (4)

                                   4-wheel Disc Brakes

                                   Front Side Impact Air Bags

                                   Head/Curtain Air Bags

                                   Positraction

                                   Backup Camera W/ Parking
                                   Sensors
                                   Hands Free

                                   Xenon Headlamps

                                   Alarm

                                   Traction Control

                                   Stability Control

     Exterior/Paint/Glass          Dual Mirrors

                                   Heated Mirrors

                                   Body Side Moldings

                                   Privacy Glass

                                   Fog Lamps

                                   Luggage/Roof Rack

                                   Rear Spoiler

                                   Rear Window Wiper

                                   Signal Integrated Mirrors

                                   Clearcoat Paint

                                   Metallic Paint


    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                Page 5 of 18



0901119ca40ab764
                                                                    DOCUMENT 5
                      Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 121 of 147
                                                                                 Owner: Philips, Walker
                                                                                 Claim: 035577689000000001001




             VEHICLE INFORMATION
     VEHICLE EQUIPMENT

     Other - Trucks                Rear Step Bumper

                                   Trailer Hitch

                                   Trailering Package

                                   California Emissions




    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                Page 6 of 18



0901119ca40ab764
                                                                    DOCUMENT 5
                      Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 122 of 147
                                                                                                Owner: Philips, Walker
                                                                                                Claim: 035577689000000001001




                VEHICLE CONDITION
     COMPONENT CONDITION
                                                                                                GARRISON PROPERTY & CASUALTY,
                     Condition            Inspection Notes                       Value Impact   A USAA SUBSIDIARY uses condition
                                                                                                inspection guidelines to determine the
     Mechanical      VERY GOOD            ENGINE BAY CLEAN, NO SIG LEAKS             $ 122
                                                                                                condition of key components of the loss
                                          OR SEEPAGE
                                                                                                vehicle prior to the loss. The guidelines
     Tires           VERY GOOD            TIRES AVG 8/32                               $ 30     describe physical characteristics for
                                                                                                these key components, for the condition
     Paint           GOOD                 SOME CHIPS AND BUBBLING IN                    $0
                                                                                                selected based upon age. Inspection
                                          HOOD
                                                                                                Notes reflect observations from the
     Body            GOOD                 DENTS AND DINGS, RT FRT DOOR                  $0      appraiser regarding the loss vehicle’s
                                                                                                condition.
     Glass           GOOD                 SOME CHIPS AND PITTING IN                     $0
                                          WINDSHIELD                                            CCC makes dollar adjustments that
                                                                                                reflect the impact the reported condition
     Interior        GOOD                 INTERIOR DIRTY SOME STAINS AND                $0      has on the value of the loss vehicle as
                                          WEAR.                                                 compared to Good condition. These
                                                                                                dollar adjustments are based upon
        Total Condition Adjustments                                                  $ 152      interviews with dealerships across the
                                                                                                United States.




    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                        Page 7 of 18



0901119ca40ab764
                                                                    DOCUMENT 5
                       Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 123 of 147
                                                                                            Owner: Philips, Walker
                                                                                            Claim: 035577689000000001001




              COMPARABLE VEHICLES
     Options                                Loss         Comp 1           Comp 2   Comp 3
                                                                                            Comp 1         Updated Date: 04/30/2019
                                           Vehicle
                                                                                            2013 Jeep Grand Cherokee Limited
     Odometer                               72,742        69,163          79,503   79,075   Rwd 6 3.6l Flex Fuel Electronic Fuel
     Automatic Transmission                                                                 Injection
                                                                                            VIN 1C4RJEBG8DC546318
     Power Steering
                                                                                            Dealership Tuscaloosa Chevrolet
     Power Brakes                                                                           Telephone (205) 758-4451
     Power Windows                                                                          Source Autotrader
     Power Locks                                                                            Stock # U46318
     Power Mirrors                                                                          Distance from Birmingham, AL
                                                                                            43 Miles - Cottondale, AL
     Power Driver Seat
                                                                                            Comp 2         Updated Date: 03/21/2019
     Power Passenger Seat                                                                   2013 Jeep Grand Cherokee Limited
     Air Conditioning                                                                       Rwd 6 3.6l Flex Fuel Electronic Fuel
     Climate Control                                                                        Injection
     Tilt Wheel                                                                             VIN 1C4RJEBG9DC546523
                                                                                            Dealership Thornton Motors
     Cruise Control
                                                                                            Telephone (866) 330-9610
     Rear Defogger                                                                          Source Dealer Ad
     Intermittent Wipers                                                                    Stock # 1316
     Console/Storage                                                                        Distance from Birmingham, AL
     Overhead Console                                                                       105 Miles - Florence, AL
                                                                                            Comp 3         Updated Date: 05/18/2019
     Memory Package
                                                                                            2013 Jeep Grand Cherokee Limited
     Navigation System                                                                      Rwd 6 3.6l Flex Fuel Electronic Fuel
     Keyless Entry                                                                          Injection
     Telescopic Wheel                                                                       VIN 1C4RJEBGXDC642516
     Message Center                                                                         Dealership Autonation Chrysler Dodge
                                                                                            Telephone (855) 302-5265
     Home Link
                                                                                            Source Autotrader
     Remote Starter                                                                         Stock # DC642516
     Wood Interior Trim                                                                     Distance from Birmingham, AL
     Bucket Seats                                                                           124 Miles - Columbus, GA
     Reclining/Lounge Seats                                                                 Comparable vehicles used in the
     Leather Seats                                                                          determination of the Base Vehicle Value
     Heated Seats                                                                           are not intended to be replacement
     Rear Heated Seats                                                                      vehicles but are reflective of the market
                                                                                            value, and may no longer be available
     AM Radio
                                                                                            for sale.
     FM Radio
     Stereo                                                                                 List Price is the sticker price of an
                                                                                            inspected dealer vehicle and the
     Search/Seek
                                                                                            advertised price for the advertised
     CD Player
                                                                                            vehicle.
     Steering Wheel Touch Controls
     Auxiliary Audio Connection                                                             Distance is based upon a straight line
                                                                                            between loss and comparable vehicle
     Satellite Radio
                                                                                            locations.
     Aluminum/Alloy Wheels
     Electric Glass Roof

    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                     Page 8 of 18



0901119ca40ab764
                                                                    DOCUMENT 5
                       Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 124 of 147
                                                                                                  Owner: Philips, Walker
                                                                                                  Claim: 035577689000000001001




             COMPARABLE VEHICLES
     Options                                Loss         Comp 1           Comp 2      Comp 3
                                                                                                  ¹The Condition Adjustment sets that
                                           Vehicle
                                                                                                  comparable vehicle to Good condition,
     Skyview Roof                                                                                 which the loss vehicle is also compared
                                                                                                  to in the Vehicle Condition section.
     Drivers Side Air Bag
     Passenger Air Bag
     Anti-lock Brakes (4)
     4-wheel Disc Brakes
     Front Side Impact Air Bags
     Head/Curtain Air Bags
     Positraction
     Backup Camera W/ Parking
     Sensors
     Hands Free
     Xenon Headlamps
     Alarm
     Traction Control
     Stability Control
     Dual Mirrors
     Heated Mirrors
     Body Side Moldings
     Privacy Glass
     Fog Lamps
     Luggage/Roof Rack
     Rear Spoiler
     Rear Window Wiper
     Signal Integrated Mirrors
     Clearcoat Paint
     Metallic Paint
     Three Stage Paint
     Rear Step Bumper
     Trailer Hitch
     Trailering Package
     California Emissions


     List Price                                             $ 17,423       $ 16,900    $ 16,997

     Adjustments:
                         Options                             + $ 647        + $ 647     + $ 647
                         Mileage                             - $ 189        + $ 402     + $ 374
                         Condition¹                          - $ 699        - $ 699     - $ 699


     Adjusted Comparable Value                              $ 17,182       $ 17,250    $ 17,319




    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                         Page 9 of 18



0901119ca40ab764
                                                                    DOCUMENT 5
                      Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 125 of 147
                                                                                                Owner: Philips, Walker
                                                                                                Claim: 035577689000000001001




             VALUATION NOTES
    05/31/2019 16:31 - INSURER DIRECTED CCC ON THE CRITERIA AND/OR VEHICLES
    TO USE AS COMPARABLE VEHICLES FOR THIS VALUATION. THE VALUATION                             Regulations concerning vehicle value
                                                                                                include Alabama Administrative Code
    DOES NOT NECESSARILY REFLECT CCC’S OPINION AS TO THE MARKET VALUE
                                                                                                482-1-125.
    OF THE LOSS VEHICLE.

    This Market Valuation Report has been prepared exclusively for use by GARRISON
    PROPERTY & CASUALTY, A USAA SUBSIDIARY, and no other person or entity is
    entitled to or should rely upon this Market Valuation Report and/or any of its contents.
    CCC is one source of vehicle valuations, and there are other valuation sources available.




    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                    Page 10 of 18



0901119ca40ab764
                                                                    DOCUMENT 5
                      Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 126 of 147
                                                                                 Owner: Philips, Walker
                                                                                 Claim: 035577689000000001001


    SUPPLEMENTAL INFORMATION

            VEHICLE HISTORY INFORMATION
     VINguard®
     VINguard® Message: VINguard has decoded this VIN without any errors

     Collision History Information:
     COLLISION INCIDENT REPORTED BY GARRISON PROPERTY & CASUALTY, A
     USAA SUBSIDIARY ON 05/23/2019
     Claim #: 035577689000000001001 in BIRMINGHAM, AL

     Repair Estimate: 11669.84                       Miles: 072742

     Damage Location:         TOTAL LOSS
                              UNKNOWN




    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                               Page 11 of 18



0901119ca40ab764
                                                                    DOCUMENT 5
                       Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 127 of 147
                                                                                                 Owner: Philips, Walker
                                                                                                 Claim: 035577689000000001001


    SUPPLEMENTAL INFORMATION
                                                                                                 CCC provides GARRISON PROPERTY
                EXPERIAN® AUTOCHECK® VEHICLE HISTORY REPORT
                                                                                                 & CASUALTY, A USAA SUBSIDIARY
                                                                                                 information reported by Experian regarding
     TITLE CHECK                                 RESULTS FOUND                                   the 2013 Jeep Grand Cherokee
                                                                                                 (1C4RJEBG9DC520360). This data is
     Abandoned                                     No Abandoned Record Found
                                                                                                 provided for informational purposes. Unless
     Damaged                                       No Damaged Record Found                       otherwise noted in this Valuation Detail,
     Fire Damage                                   No Fire Damage Record Found                   CCC does not adjust the value of the loss
     Grey Market                                                                                 vehicle based upon this information.
                                                   No Grey Market Record Found
     Hail Damage                                   No Hail Damage Record Found                   LEGEND :

     Insurance Loss                                                                                 No Event Found
                                                   No Insurance Loss Record Found
                                                                                                    Event Found
     Junk                                          No Junk Record Found
                                                                                                    Information Needed
     Rebuilt                                       No Rebuilt Record Found
     Salvage                                                                                     TITLE CHECK
                                                   No Salvage Record Found
                                                                                                 THIS VEHICLE CHECKS OUT
     EVENT CHECK                                 RESULTS FOUND                                   AutoCheck's result for this loss vehicle

     NHTSA Crash Test Vehicle                                                                    show no significant title events. When
                                                   No NHTSA Crash Test Vehicle Record Found
                                                                                                 found, events often indicate automotive
     Frame Damage                                  No Frame Damage Record Found                  damage or warnings associated with the
     Major Damage Incident                         No Major Damage Incident Record Found         vehicle.
     Manufacturer Buyback/Lemon                    No Manufacturer Buyback/Lemon Record Found    EVENT CHECK
     Odometer Problem                              No Odometer Problem Record Found              THIS VEHICLE CHECKS OUT
     Recycled                                      No Recycled Record Found                      AutoCheck's result for this loss vehicle
     Water Damage                                                                                show no historical events that indicate
                                                   No Water Damage Record Found
                                                                                                 a significant automotive problem. These
     Salvage Auction                               No Salvage Auction Record Found
                                                                                                 problems can indicate past previous

     VEHICLE INFORMATION                         RESULTS FOUND                                   car damage, theft, or other significant
                                                                                                 problems.
     Accident                                      Accident Record Found
                                                                                                 VEHICLE INFORMATION
     Corrected Title                               No Corrected Title Record Found
                                                                                                 INFORMATION FOUND
     Driver Education                              No Driver Education Record Found              AutoCheck found additional information
     Fire Damage Incident                          No Fire Damage Incident Record Found          on this vehicle. These records will provide
     Lease                                         No Lease Record Found                         more history for this loss vehicle

     Lien                                          No Lien Record Found                          ODOMETER CHECK
     Livery Use                                    No Livery Use Record Found                    THIS VEHICLE CHECKS OUT

     Government Use                                                                              AutoCheck's result for this loss vehicle
                                                   No Government Use Record Found
                                                                                                 show no indication of odometer rollback
     Police Use                                    No Police Use Record Found
                                                                                                 or tampering was found. AutoCheck
     Fleet                                         No Fleet Record Found                         determines odometer rollbacks by
     Rental                                        No Rental Record Found                        searching for records that indicate
     Fleet and/or Rental                                                                         odometer readings less than a previously
                                                   No Fleet and/or Rental Record Found
                                                                                                 reported value. Other odometer events
     Repossessed                                   No Repossessed Record Found
                                                                                                 can report events of tampering, or possible
     Taxi use                                      No Taxi use Record Found                      odometer breakage.
     Theft                                         No Theft Record Found
     Fleet and/or Lease                            No Fleet and/or Lease Record Found
     Emissions Safety Inspection                   No Emissions Safety Inspection Record Found
     Duplicate Title                               No Duplicate Title Record Found

    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                           Page 12 of 18



0901119ca40ab764
                                                                                    DOCUMENT 5
                           Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 128 of 147
                                                                                                                                       Owner: Philips, Walker
                                                                                                                                       Claim: 035577689000000001001


    SUPPLEMENTAL INFORMATION
                FULL HISTORY REPORT RUN DATE: 05/31/2019

      Below are the historical events for this vehicle listed in chronological order.

    EVENT             RESULTS                               ODOMETER              DATA                                 EVENT
    DATE              FOUND                                   READING             SOURCE                               DETAIL

    01/22/2013        BIRMINGHAM, AL                                      44      Motor Vehicle Dept.                  TITLE
    07/09/2013        BIRMINGHAM, AL                                              Motor Vehicle Dept.                  REGISTRATION EVENT/
                                                                                                                       RENEWAL
    07/25/2013        BIRMINGHAM, AL                                   4857       Motor Vehicle Dept.                  TITLE
    07/25/2014        BIRMINGHAM, AL                                              Motor Vehicle Dept.                  REGISTRATION EVENT/
                                                                                                                       RENEWAL (Lease
                                                                                                                       Reported)
    07/17/2015        BIRMINGHAM, AL                                              Motor Vehicle Dept.                  REGISTRATION EVENT/
                                                                                                                       RENEWAL (Lease
                                                                                                                       Reported)
    07/28/2016        BIRMINGHAM, AL                                              Motor Vehicle Dept.                  REGISTRATION EVENT/
                                                                                                                       RENEWAL
    08/18/2016        BIRMINGHAM, AL                                 35936        Motor Vehicle Dept.                  TITLE
    07/19/2017        BIRMINGHAM, AL                                              Motor Vehicle Dept.                  REGISTRATION EVENT/
                                                                                                                       RENEWAL
    08/29/2018        BIRMINGHAM, AL                                              Motor Vehicle Dept.                  REGISTRATION EVENT/
                                                                                                                       RENEWAL
    05/19/2019        AL                                                          Police Report                        FRONT IMPACT
                                                                                                                       COLLISION
    05/19/2019        BIRMINGHAM, AL                                              Police Report                        ACCIDENT REPORTED
    05/19/2019        AL                                                          Police Report                        VEHICLE WAS TOWED

    AUTOCHECK TERMS AND CONDITIONS:

    Experian's Reports are compiled from multiple sources. It is not always possible for Experian to obtain complete discrepancy information on all vehicles; therefore, there may
    be other title brands, odometer readings or discrepancies that apply to a vehicle that are not reflected on that vehicle's Report. Experian searches data from additional sources
    where possible, but all discrepancies may not be reflected on the Report.


    These Reports are based on information supplied to Experian by external sources believed to be reliable, BUT NO RESPONSIBILITY IS ASSUMED BY EXPERIAN OR
    ITS AGENTS FOR ERRORS, INACCURACIES OR OMISSIONS. THE REPORTS ARE PROVIDED STRICTLY ON AN "AS IS WHERE IS" BASIS, AND EXPERIAN
    FURTHER EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR
    A PARTICULAR PURPOSE REGARDING THIS REPORT.


    YOU AGREE TO INDEMNIFY EXPERIAN FOR ANY CLAIMS OR LOSSES, INCLUDING COSTS, EXPENSES AND ATTORNEYS FEES, INCURRED BY EXPERIAN
    ARISING DIRECTLY OR INDIRECTLY FROM YOUR IMPROPER OR UNAUTHORIZED USE OF AUTOCHECK VEHICLE HISTORY REPORTS.


    Experian shall not be liable for any delay or failure to provide an accurate report if and to the extent which such delay or failure is caused by events beyond the reasonable
    control of Experian, including, without limitation, "acts of God", terrorism, or public enemies, labor disputes, equipment malfunctions, material or component shortages,
    supplier failures, embargoes, rationing, acts of local, state or national governments, or public agencies, utility or communication failures or delays, fire, earthquakes, flood,
    epidemics, riots and strikes.




    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                                                                  Page 13 of 18



0901119ca40ab764
                                                                                   DOCUMENT 5
                          Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 129 of 147
                                                                                                                                     Owner: Philips, Walker
                                                                                                                                     Claim: 035577689000000001001


    SUPPLEMENTAL INFORMATION
    These terms and the relationship between you and Experian shall be governed by the laws of the State of Illinois (USA) without regard to its conflict of law provisions. You and
    Experian agree to submit to the personal and exclusive jurisdiction of the courts located within the county of Cook, Illinois.




    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                                                            Page 14 of 18



0901119ca40ab764
                                                                    DOCUMENT 5
                      Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 130 of 147
                                                                                                     Owner: Philips, Walker
                                                                                                     Claim: 035577689000000001001


    SUPPLEMENTAL INFORMATION
                                                                                                    The National Highway Traffic Safety
           NHTSA VEHICLE RECALL                                                                     Administration has issued 8 safety related
                                                                                                    recall notices that may apply to the above
                                                                                                    valued vehicle.
    NHTSA Campaign ID : 14V104000
    Mfg's Report Date : MAR 04, 2014
    Component : SERVICE BRAKES, HYDRAULIC
    Potential Number Of Units Affected : 18,690
    Summary : Chrysler Group LLC (Chrysler) is recalling certain model year 2012-2013
    Dodge Durango and Jeep Grand Cherokee vehicles manufactured October 11, 2011,
    through October 1, 2012. Under certain braking events, the Ready Alert Braking System
    (RAB) may result in the driver experiencing a hard brake pedal feel.
    Consequence : If the driver experiences a hard brake pedal, the driver may not push the
    pedal as intended, lengthening the distance needed to stop the vehicle and increasing the
    risk of a crash
    Remedy : Chrysler will notify owners, and dealers will update the ABS module software,
    free of charge. The recall is expected to begin in March 2014. Owners may contact
    Chrysler at 1-800-853-1403. Chrysler's number associated with this recall is P05.
    Notes : Owners may also contact the National Highway Traffic Safety Administration
    Vehicle Safety Hotline at 1-888-327-4236 (TTY 1-800-424-9153), or go to
    www.safercar.gov.




    NHTSA Campaign ID : 14V391000
    Mfg's Report Date : JUL 01, 2014
    Component : ELECTRICAL SYSTEM:WIRING
    Potential Number Of Units Affected : 651130
    Summary : Chrysler Group LLC (Chrysler) is recalling certain model year 2011-2014
    Dodge Durango and Jeep Grand Cherokee vehicles manufactured January 5, 2010,
    through December 11, 2013. In the affected vehicles, the wiring for the vanity lamp in the
    sun visor may short circuit, after a service repair is performed.
    Consequence : If the vanity lamp wiring shorts, there is an increased risk of fire.
    Remedy : Chrysler will notify owners, and dealers will inspect and repair any damaged
    wiring, and install a new sun visor that properly routes the wire, free of charge. The recall
    is expected to begin in August 2014. Owners may contact Chrysler customer service at
    1-800-853-1403. Chrysler's number for this recall is P36.
    Dates Of Manufacture : JAN 04, 2010 to DEC 10, 2013
    Manufacturer Recall No. : P36




    NHTSA Campaign ID : 14V154000
    Mfg's Report Date : APR 01, 2014
    Component : SERVICE BRAKES , SERVICE BRAKES, HYDRAULIC
    Potential Number Of Units Affected : 644,354
    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                           Page 15 of 18



0901119ca40ab764
                                                                    DOCUMENT 5
                      Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 131 of 147
                                                                                                   Owner: Philips, Walker
                                                                                                   Claim: 035577689000000001001


    SUPPLEMENTAL INFORMATION
    Summary : Chrysler Group LLC (Chrysler) is recalling certain model year 2011-2014
    Jeep Grand Cherokee and Dodge Durango vehicles manufactured from January 5, 2010,
    through September 8, 2013. The subject vehicles have a brake booster with a center shell
    that may corrode and allow water to get inside.
    Consequence : The water inside could freeze and limit the braking ability of the vehicle,
    increasing the risk of a crash.
    Remedy : Chrysler will notify owners, and dealers will add a water diverter shield to the
    booster after the booster has been tested to confirm it can hold an acceptable amount
    of vacuum pressure. If the booster inspection confirms an unacceptable loss of vacuum
    pressure, the booster will be replaced. Repairs will be made free of charge. The recall
    is expected to begin in May 2014. Owners may contact Chrysler at 1-800-853-1403.
    Chrysler's recall campaign number is P14.




    NHTSA Campaign ID : 15V115000
    Mfg's Report Date : FEB 27, 2015
    Component : ELECTRICAL SYSTEM
    Potential Number Of Units Affected : 338,216
    Summary : Chrysler (FCA US LLC) is recalling certain model year 2012-2013 Jeep Grand
    Cherokee vehicles manufactured September 17, 2010, to August 19, 2013, and equipped
    with a 3.6, 5.7 or 6.4 liter engine, and 2012-2013 Dodge Durango vehicles manufactured
    January 18, 2011, to August 19, 2013, and equipped with a 3.6 or 5.7 liter engine. In the
    affected vehicles, the fuel pump relay inside the Totally Integrated Power Module (TIPM-7)
    may fail, causing the vehicle to stall without warning.
    Consequence : A vehicle stall increases the risk of a crash.
    Remedy : Chrysler will notify owners, and dealers will replace the fuel pump relay with
    one external to the TIPM. The recall is expected to begin April 24, 2015. Owners may
    contact Chrysler customer service at 1-800-853-1403. Chrysler's number for this recall is
    R09. Note: This recall is an expansion of recall 14V-530.




    NHTSA Campaign ID : 14V634000
    Mfg's Report Date : OCT 08, 2014
    Potential Number Of Units Affected : 434,600
    Summary : Chrysler Group LLC (Chrysler) is recalling certain model year 2011-2014
    Chrysler 300, Dodge Charger, Challenger, and Durango; and 2012-2014 Jeep Grand
    Cherokee vehicles manufactured April 22, 2010, to January 2, 2014, and equipped with
    a 3.6L engine and a 160 amp alternator. In the affected vehicles, the alternator may
    suddenly fail.
    Consequence : If the alternator fails, the vehicle may stall without warning, increasing the
    risk of a crash.
    Remedy : Chrysler has notified owners, and dealers will replace the alternator, free of
    charge. The recall began on February 27, 2015. Owners may contact Chrysler customer
    service at 1-800-853-1403. Chrysler's number for this recall is P60.

    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                 Page 16 of 18



0901119ca40ab764
                                                                    DOCUMENT 5
                      Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 132 of 147
                                                                                                        Owner: Philips, Walker
                                                                                                        Claim: 035577689000000001001


    SUPPLEMENTAL INFORMATION
    NHTSA Campaign ID : 15V879000
    Mfg's Report Date : DEC 28, 2015
    Component : ELECTRICAL SYSTEM, INTERIOR LIGHTING
    Potential Number Of Units Affected : 389,252
    Summary : Chrysler (FCA US LLC) is recalling certain model year 2011-2013 Dodge
    Durango and Jeep Grand Cherokee vehicles manufactured December 3, 2009, to
    September 1, 2012. In the affected vehicles, the wiring for the vanity lamp in the sun visor
    may short circuit, after having been remedied for a prior recall for the vanity lamp wiring.
    This recall is also addressing certain vehicles that have not been remedied under that
    prior recall.
    Consequence : The vanity lamp wiring may short, increasing the risk of a vehicle fire.
    Remedy : Chrysler will notify owners, and dealer will install clearance for sun visor wiring,
    protection from sharp edges, and replace the sun visor, free of charge. The recall began
    on July 28, 2016. Owners may contact Chrysler customer service at 1-800-853-1403.
    Chrysler's number for this recall is R71.




    NHTSA Campaign ID : 17V435000
    Mfg's Report Date : July 10, 2017
    Potential Number Of Units Affected : 442,214
    Summary : Chrysler (FCA US LLC) is recalling certain model year 2011-2014 Dodge
    Challenger, Dodge Charger, Chrysler 300, Dodge Durango, and 2012-2014 Jeep Grand
    Cherokee vehicles. The affected vehicles have electro-hydraulic power steering (EHPS)
    and are equipped with a 5.7L or a 3.6L engine and a 160, 180 or 220 amp alternator. In
    the affected vehicles, the alternator may suddenly fail.
    Consequence : If the alternator fails, the vehicle may stall without warning, increasing the
    risk of a crash. There is also the possibility that the alternator may short circuit, increasing
    the risk of a fire.
    Remedy : Chrysler will notify owners, and dealers will inspect the alternator and
    depending on the part number, will replace the alternator, if necessary, free of charge. The
    recall is expected to begin on August 24, 2017. Owners may contact Chrysler customer
    service at 1-800-853-1403. Chrysler's number for this recall is T36.




    NHTSA Campaign ID : 17V572000
    Mfg's Report Date : September 18, 2017
    Component : SERVICE BRAKES, SERVICE BRAKES, HYDRAULIC
    Potential Number Of Units Affected : 646,394
    Summary : Chrysler (FCA US LLC) is recalling certain 2011-2014 Dodge Durango
    and Jeep Grand Cherokee vehicles. The affected vehicles had brake booster shields
    installed under a previous campaign to prevent water from entering the brake booster and
    limiting braking ability. This recall is to verify that the brake booster shield installation was
    performed properly.
    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                      Page 17 of 18



0901119ca40ab764
                                                                    DOCUMENT 5
                      Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 133 of 147
                                                                                                Owner: Philips, Walker
                                                                                                Claim: 035577689000000001001


    SUPPLEMENTAL INFORMATION
    Consequence : If the brake booster shield was not installed properly, the vehicle's
    braking ability may be reduced, increasing the risk of a crash.
    Remedy : Chrysler will notify owners, and dealers will inspect the brake booster shield,
    correcting the installation as necessary, free of charge. The recall is expected to begin
    November 7, 2017. Owners may contact Chrysler customer service at 1-800-853-1403.
    Chrysler's number for this recall is T59.




    © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                              Page 18 of 18



0901119ca40ab764
          Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 134 of 147


                                      AlaFile E-Notice




                                                                         01-CV-2019-904168.00


To: JONATHAN HIETT WALLER
    jwaller@waller-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

          WALKER T. PHILLIPS V. GARRISON PROPERTY & CASUALTY INSURANCE ET AL
                                   01-CV-2019-904168.00

                     The following complaint was FILED on 9/16/2019 10:20:00 AM




    Notice Date:    9/16/2019 10:20:00 AM




                                                            JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
          Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 135 of 147


                                      AlaFile E-Notice




                                                                         01-CV-2019-904168.00


To: GARRISON PROPERTY & CASUALTY INSURANCE
    9800 FREDERICKSBURG ROAD
    SAN ANTONIO, TX, 78288




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

          WALKER T. PHILLIPS V. GARRISON PROPERTY & CASUALTY INSURANCE ET AL
                                   01-CV-2019-904168.00

                     The following complaint was FILED on 9/16/2019 10:20:00 AM




    Notice Date:    9/16/2019 10:20:00 AM




                                                            JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
          Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 136 of 147


                                      AlaFile E-Notice




                                                                         01-CV-2019-904168.00


To: CCC INFORMATION SERVICES, INC.
    222 MERCHANDISE MART PLAZ
    CHICAGO, IL, 60654




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

          WALKER T. PHILLIPS V. GARRISON PROPERTY & CASUALTY INSURANCE ET AL
                                   01-CV-2019-904168.00

                     The following complaint was FILED on 9/16/2019 10:20:00 AM




    Notice Date:    9/16/2019 10:20:00 AM




                                                            JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
               Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 137 of 147
State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     01-CV-2019-904168.00
Form C-34 Rev. 4/2017                                - CIVIL -
                          IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                   WALKER T. PHILLIPS V. GARRISON PROPERTY & CASUALTY INSURANCE ET AL
  NOTICE TO:       GARRISON PROPERTY & CASUALTY INSURANCE, 9800 FREDERICKSBURG ROAD, SAN ANTONIO, TX 78288

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  JONATHAN HIETT WALLER                                                                          ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 2001 PARK PLACE NORTH, SUITE 900, BIRMINGHAM, AL 35203                                                           .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of WALKER T. PHILLIPS
     pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

                09/16/2019                        /s/ JACQUELINE ANDERSON SMITH             By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ JONATHAN HIETT WALLER
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                  (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
               Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 138 of 147
State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     01-CV-2019-904168.00
Form C-34 Rev. 4/2017                                - CIVIL -
                          IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                   WALKER T. PHILLIPS V. GARRISON PROPERTY & CASUALTY INSURANCE ET AL
  NOTICE TO:       CCC INFORMATION SERVICES, INC., 222 MERCHANDISE MART PLAZ, CHICAGO, IL 60654

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  JONATHAN HIETT WALLER                                                                          ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 2001 PARK PLACE NORTH, SUITE 900, BIRMINGHAM, AL 35203                                                           .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of WALKER T. PHILLIPS
     pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

                09/16/2019                        /s/ JACQUELINE ANDERSON SMITH             By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ JONATHAN HIETT WALLER
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                   (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
                           DOCUMENT 8
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 139 of 147
                           DOCUMENT 8
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 140 of 147
                           DOCUMENT 8
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 141 of 147
                           DOCUMENT 9
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 142 of 147
                           DOCUMENT 9
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 143 of 147
         Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 144 of 147


                                   AlaFile E-Notice




                                                                         01-CV-2019-904168.00
                                                                   Judge: ROBERT S. VANCE
To: WALLER JONATHAN HIETT
    jwaller@waller-law.com




                         NOTICE OF SERVICE
                 IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

         WALKER T. PHILLIPS V. GARRISON PROPERTY & CASUALTY INSURANCE ET AL
                                  01-CV-2019-904168.00

                         The following matter was served on 9/23/2019

                    D001 GARRISON PROPERTY & CASUALTY INSURANCE
                                      Corresponding To
                                      CERTIFIED MAIL




                                                          JACQUELINE ANDERSON SMITH
                                                                    CIRCUIT COURT CLERK
                                                            JEFFERSON COUNTY, ALABAMA
                                                            JEFFERSON COUNTY, ALABAMA
                                                         716 N. RICHARD ARRINGTON BLVD.
                                                                    BIRMINGHAM, AL, 35203

                                                                                    205-325-5355
                                                                        jackie.smith@alacourt.gov
                           DOCUMENT 11
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 145 of 147
                           DOCUMENT 11
Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 146 of 147
         Case 2:19-cv-01727-JEO Document 1-2 Filed 10/22/19 Page 147 of 147


                                    AlaFile E-Notice




                                                                         01-CV-2019-904168.00
                                                                   Judge: ROBERT S. VANCE
To: WALLER JONATHAN HIETT
    jwaller@waller-law.com




                         NOTICE OF SERVICE
                 IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

         WALKER T. PHILLIPS V. GARRISON PROPERTY & CASUALTY INSURANCE ET AL
                                  01-CV-2019-904168.00

                         The following matter was served on 9/30/2019

                             D002 CCC INFORMATION SERVICES, INC.
                                       Corresponding To
                                       CERTIFIED MAIL




                                                          JACQUELINE ANDERSON SMITH
                                                                    CIRCUIT COURT CLERK
                                                            JEFFERSON COUNTY, ALABAMA
                                                            JEFFERSON COUNTY, ALABAMA
                                                         716 N. RICHARD ARRINGTON BLVD.
                                                                    BIRMINGHAM, AL, 35203

                                                                                    205-325-5355
                                                                        jackie.smith@alacourt.gov
